 



Exhibit 10.1
EXECUTION COPY
U.S. $1,000,000,000
FIVE YEAR CREDIT AGREEMENT
Dated as of May 25, 2007
Among
OFFICE DEPOT, INC.
as Borrower
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
CITICORP USA, INC.
and
BNP PARIBAS
as Syndication Agents
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.
as Documentation Agents
CITIGROUP GLOBAL MARKETS INC.
WACHOVIA CAPITAL MARKETS, LLC
and
BNP PARIBAS SECURITIES CORP.
as Joint Lead Arrangers
CITIGROUP GLOBAL MARKETS INC.
as Sole Bookrunner
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I            
 
               
 
  SECTION 1.01.   Certain Defined Terms     1  
 
               
 
  SECTION 1.02.   Computation of Time Periods     15  
 
               
 
  SECTION 1.03.   Accounting Terms     15  
 
                ARTICLE II            
 
               
 
  SECTION 2.01.   The Revolving Credit Advances, Swing Line Advances and Letters
of Credit     15  
 
               
 
  SECTION 2.02.   Making the Revolving Credit Advances and Swing Line Advances  
  16  
 
               
 
  SECTION 2.03.   The Competitive Bid Advances     18  
 
               
 
  SECTION 2.04.   Issuance of and Drawings and Reimbursement Under Letters of
Credit     21  
 
               
 
  SECTION 2.05.   Fees     23  
 
               
 
  SECTION 2.06.   Optional Termination or Reduction of the Commitments     23  
 
               
 
  SECTION 2.07.   Repayment of Revolving Credit Advances     23  
 
               
 
  SECTION 2.08.   Interest on Revolving Credit Advances and Swing Line Advances
    24  
 
               
 
  SECTION 2.09.   Interest Rate Determination     25  
 
               
 
  SECTION 2.10.   Optional Conversion of Revolving Credit Advances     26  
 
               
 
  SECTION 2.11.   Prepayments of Revolving Credit Advances     26  
 
               
 
  SECTION 2.12.   Increased Costs     27  
 
               
 
  SECTION 2.13.   Illegality     28  
 
               
 
  SECTION 2.14.   Payments and Computations     28  
 
               
 
  SECTION 2.15.   Taxes     30  
 
               
 
  SECTION 2.16.   Sharing of Payments, Etc.     31  
 
               
 
  SECTION 2.17.   Evidence of Debt     31  
 
               
 
  SECTION 2.18.   Use of Proceeds     32  
 
               

i



--------------------------------------------------------------------------------



 



                 
 
  SECTION 2.19.   Increase in the Aggregate Commitments     32  
 
               
 
  SECTION 2.20.   Extension of Termination Date     33  
 
                ARTICLE III            
 
               
 
  SECTION 3.01.   Conditions Precedent to Effectiveness of Sections 2.01 and
2.03     35  
 
               
 
  SECTION 3.02.   Conditions Precedent to Each Revolving Credit Borrowing,
Letter of Credit Issuance, Commitment Increase and Extension Date.     36  
 
               
 
  SECTION 3.03.   Conditions Precedent to Each Competitive Bid Borrowing     37
 
 
               
 
  SECTION 3.04.   Determinations Under Section 3.01     37  
 
                ARTICLE IV            
 
               
 
  SECTION 4.01.   Representations and Warranties of the Borrower     37  
 
                ARTICLE V            
 
               
 
  SECTION 5.01.   Affirmative Covenants     39  
 
               
 
  SECTION 5.02.   Negative Covenants     41  
 
               
 
  SECTION 5.03.   Financial Covenants     43  
 
                ARTICLE VI            
 
               
 
  SECTION 6.01.   Events of Default     43  
 
               
 
  SECTION 6.02.   Actions in Respect of the Letters of Credit upon Default    
45  
 
                ARTICLE VII            
 
               
 
  SECTION 7.01.   Authorization and Action     45  
 
               
 
  SECTION 7.02.   Agent’s Reliance, Etc.     45  
 
               
 
  SECTION 7.03.   Wachovia and Affiliates     46  
 
               
 
  SECTION 7.04.   Lender Credit Decision     46  
 
               
 
  SECTION 7.05.   Indemnification     46  
 
               
 
  SECTION 7.06.   Successor Agent     47  
 
               
 
  SECTION 7.07.   Sub-Agent     47  
 
               

ii



--------------------------------------------------------------------------------



 



                 
 
  SECTION 7.08.   Other Agents     47  
 
                ARTICLE VIII            
 
               
 
  SECTION 8.01.   Amendments, Etc.     47  
 
               
 
  SECTION 8.02.   Notices, Etc.     48  
 
               
 
  SECTION 8.03.   No Waiver; Remedies     48  
 
               
 
  SECTION 8.04.   Costs and Expenses     48  
 
               
 
  SECTION 8.05.   Right of Set-off     49  
 
               
 
  SECTION 8.06.   Binding Effect     49  
 
               
 
  SECTION 8.07.   Assignments and Participations     49  
 
               
 
  SECTION 8.08.   Confidentiality     51  
 
               
 
  SECTION 8.09.   Governing Law     52  
 
               
 
  SECTION 8.10.   Execution in Counterparts     52  
 
               
 
  SECTION 8.11.   Judgment     52  
 
               
 
  SECTION 8.12.   Jurisdiction, Etc.     52  
 
               
 
  SECTION 8.13.   Substitution of Currency     53  
 
               
 
  SECTION 8.14.   No Liability of the Lenders as Letter of Credit Issuers     53
 
 
               
 
  SECTION 8.15.   Patriot Act     53  
 
               
 
  SECTION 8.16.   Waiver of Jury Trial     54  

iii



--------------------------------------------------------------------------------



 



          Schedules    
 
        Schedule I — List of Applicable Lending Offices
 
        Schedule 3.01(b) — Disclosed Litigation
 
        Schedule 4.01(m) — Intercompany Debt
 
        Schedule 5.02(a) — Existing Liens
 
        Schedule 5.02(e) — Existing Debt
 
        Exhibits
 
       
Exhibit A-1
  —   Form of Revolving Credit Note
 
       
Exhibit A-2
  —   Form of Competitive Bid Note
 
       
Exhibit B-1
  —   Form of Notice of Revolving Credit Borrowing
 
       
Exhibit B-2
  —   Form of Notice of Competitive Bid Borrowing
 
       
Exhibit B-3
  —   Form of Notice of Swing Line Borrowing
 
       
Exhibit C
  —   Form of Assignment and Acceptance
 
       
Exhibit D
  —   Form of Guaranty
 
       
Exhibit E
  —   Form of Opinion of Counsel for the Borrower

iv



--------------------------------------------------------------------------------



 



FIVE YEAR CREDIT AGREEMENT
Dated as of May 25, 2007
     OFFICE DEPOT, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, CITICORP USA, INC. and BNP PARIBAS, as
syndication agents , BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
documentation agents, CITIGROUP GLOBAL MARKETS INC., WACHOVIA CAPITAL MARKETS,
LLC and BNP PARIBAS SECURITIES CORP., as joint lead arrangers (the “Arrangers”),
CITIGROUP GLOBAL MARKETS INC., as sole bookrunner, and WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia”), as administrative agent (the “Agent”) for the Lenders
(as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
               SECTION 1.01. Certain Defined Terms. As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
     “Advance” means a Revolving Credit Advance, a Competitive Bid Advance or a
Swing Line Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Stock, by contract or
otherwise.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained by the Agent at Wachovia at its office at
201 South College Street, Charlotte, North Carolina 28288, Account
No. 01459670001944, Attention: Syndication Agency Services, (b) in the case of
Advances denominated in any Foreign Currency, the account of the Sub-Agent
designated in writing from time to time by the Agent to the Borrower and the
Lenders for such purpose and (c) in any such case, such other account of the
Agent as is designated in writing from time to time by the Agent to the Borrower
and the Lenders for such purpose.
     “Agent’s Correspondent” means Wachovia Bank, National Association, London
Branch, or any other financial institution designated by the Agent and notified
to the Borrower and the Lenders to act as the Agent’s correspondent hereunder
with respect to the distribution and payment of Advances.
     “Applicable Fixed Charge Ratio” means, at any time, the ratio of (a)
Consolidated EBITR of the Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters most recently ended to (b) the sum of (i) net
interest payable on, and amortization of debt discount in respect of, all Debt
during such period plus (ii) rentals payable under leases of real or personal,
or mixed, property during such period plus (iii) interest and other continuing
program fees (excluding initial closing fees) related to an accounts receivable
securitization program payable during such period, as most recently reported to
the Agent in accordance with Section 5.01(i)(i) and (ii), as applicable.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender
notified by such Lender to the Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

1



--------------------------------------------------------------------------------



 



     “Applicable Margin” means (a) for Base Rate Advances, 0% per annum and
(b) for Eurocurrency Rate Advances, as of any date, a percentage per annum
determined by reference to the Borrower’s Performance Level in effect on such
date as set forth below:

          Performance   Applicable Margin for Level   Eurocurrency Rate Advances
Level 1
    0.270 %
Level 2
    0.350 %
Level 3
    0.400 %
Level 4
    0.500 %
Level 5
    0.675 %

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Borrower’s Performance Level in effect on such
date as set forth below:

          Performance   Applicable Level   Percentage
Level 1
    0.080 %
Level 2
    0.100 %
Level 3
    0.125 %
Level 4
    0.150 %
Level 5
    0.200 %

     “Applicable Utilization Fee” means, as of any date that the sum of the
aggregate Advances plus the Available Amount of all Letters of Credit exceed 50%
of the aggregate Revolving Credit Commitments, a percentage per annum determined
by reference to the Borrower’s Performance Level in effect on such date as set
forth below:

          Performance   Applicable Level   Utilization Fee
Level 1
    0.050 %
Level 2
    0.050 %
Level 3
    0.100 %
Level 4
    0.100 %
Level 5
    0.125 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.19(d).
     “Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit (assuming compliance at
such time with all conditions to drawing).

2



--------------------------------------------------------------------------------



 



     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Wachovia in New York, New
York, from time to time, as Wachovia’s base rate; and
     (b) 1/2 of one percent per annum above the Federal Funds Rate.
     “Base Rate Advance” means a Revolving Credit Advance denominated in Dollars
that bears interest as provided in Section 2.08(a)(i).
     “Borrowing” means a Revolving Credit Borrowing, a Competitive Bid Borrowing
or a Swing Line Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and (a) if the applicable Business
Day relates to any Eurocurrency Rate Advances, Swing Line Advances or LIBO Rate
Advances, on which dealings are carried on in the London interbank market and
banks are open for business in London and (b) if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, in the country
of issue of the currency of such Eurocurrency Rate Advance or LIBO Rate Advance
(or, in the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open).
     “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.
     “Commitment Date” has the meaning specified in Section 2.19(b).
     “Commitment Increase” has the meaning specified in Section 2.19(a).
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and Euros.
     “Competitive Bid Advance” means an advance by a Lender to the Borrower in
Dollars or any Foreign Currency as part of a Competitive Bid Borrowing resulting
from the competitive bidding procedure described in Section 2.03 and refers to a
Fixed Rate Advance or a LIBO Rate Advance.
     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
     “Competitive Bid Note” means a promissory note of the Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender.
     “Confidential Information” means information that the Borrower furnishes to
the Agent, the Sub-Agent, any Lender or any of their respective agents or
representatives, but does not include any such information that is or becomes
generally available to the public or that is or becomes available to the Agent,
the Sub-Agent, such Lender or such agent or representative from a source other
than the Borrower which source, to the knowledge of any of the foregoing, is not
prohibited from disclosing such information by a contractual, legal or fiduciary
obligation.
     “Consenting Lender” has the meaning specified in Section 2.20(b).

3



--------------------------------------------------------------------------------



 



     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.09 or 2.10.
     “Covenant Debt” of any Person, means Debt of the types referred to in
clauses (a) though (e) of the definition of “Debt” and all reimbursement
obligations in respect of acceptances, stand-by letters of credit or similar
extensions of credit.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 90 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) all net obligations of such Person in respect
of Hedge Agreements, (h) all Debt of others referred to in clauses (a) through
(g) above or clause (i) below and other payment obligations guaranteed directly
or indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (1) to pay or purchase such Debt
or to advance or supply funds for the payment or purchase of such Debt, (2) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Debt or to assure the holder of such Debt against loss, (3) to supply funds
to or in any other manner invest in the debtor (including any agreement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (4) otherwise to assure a creditor against loss,
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt (it being understood that the
amount of such Debt described in this clause (i) shall be deemed to be the
lesser of the principal amount of such Debt and the value of the property
subject to such Lien).
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
     “EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) net interest expense, (b) income tax expense, (c) depreciation expense, (d)
amortization expense, (e) any items of loss resulting from the sale of assets
other than in the ordinary course of business and (f) any non-cash charges
relating to goodwill impairments, tangible or intangible asset impairments or
asset write downs, and minus any items of gain resulting from the sale of assets
other than in the ordinary course of business, in each case with amounts
determined in accordance with GAAP for such period.

4



--------------------------------------------------------------------------------



 



     “EBITR” means, for any period, net income (or net loss) plus the sum of
(a) net interest expense, (b) income tax expense, (c) rentals payable under
leases of real or personal, or mixed, property, (d) any items of loss resulting
from the sale of assets other than in the ordinary course of business and
(e) any non-cash charges relating to goodwill impairments, tangible or
intangible asset impairments or asset write downs, and minus any items of gain
resulting from the sale of assets other than in the ordinary course of business,
in each case with amounts determined in accordance with GAAP for such period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, such approval not to be unreasonably withheld
or delayed; provided, however, that none of the Borrower, an Affiliate of the
Borrower or any direct competitor of the Borrower shall qualify as an Eligible
Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equivalent” in Dollars of any Foreign Currency on any date means the
equivalent in Dollars of such Foreign Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Foreign Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Foreign Currency of Dollars means the equivalent in such Foreign Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange such Foreign Currency for Dollars
in London prior to 4:00 P.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13)

5



--------------------------------------------------------------------------------



 



of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA); (d) the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA Affiliate from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Revolving Credit Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (a) the rate per
annum (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars or the applicable Committed
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rate per annum at which deposits in Dollars or the
applicable Committed Currency is offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period by (b) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period. If the Reuters Screen LIBOR01 Page
(or any successor page) is unavailable, the Eurocurrency Rate for any Interest
Period for each Eurocurrency Rate Advance comprising part of the same Revolving
Credit Borrowing shall be determined by the Agent on the basis of applicable
rates furnished to and received by the Agent from the Reference Banks two
Business Days before the first day of such Interest Period, subject, however, to
the provisions of Section 2.09.
     “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).
     “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining

6



--------------------------------------------------------------------------------



 



the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is determined)
having a term equal to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Executive Officer” means, with respect to any Person, the president,
executive vice president, chief executive officer, chief financial officer,
treasurer, controller, secretary or any person holding comparable offices.
     “Extension Date” has the meaning specified in Section 2.20(b).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i),
which Advances shall be denominated in Dollars or in any Foreign Currency.
     “Foreign Currency” means any Committed Currency and any other lawful
currency (other than Dollars) that is freely transferable or convertible into
Dollars.
     “GAAP” has the meaning specified in Section 1.03.
     “Guarantor” means each of The Office Club, Inc. and each other Subsidiary
of the Borrower that shall be required to execute and deliver a guaranty
pursuant to Section 5.01(j).
     “Guaranty” has the meaning specified in Section 3.01(h)(ii).
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Increase Date” has the meaning specified in Section 2.19(a).
     “Increasing Lender” has the meaning specified in Section 2.19(b).
     “Information Memorandum” means the information memorandum dated May 8, 2007
used by the Arrangers in connection with the syndication of the Commitments.
     “Initial Issuing Banks” means Wachovia and SunTrust Bank.

7



--------------------------------------------------------------------------------



 



     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Revolving Credit Borrowing and each LIBO Rate Advance comprising
part of the same Competitive Bid Borrowing, the period commencing on the date of
such Eurocurrency Rate Advance or LIBO Rate Advance or the date of the
Conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, with respect to Eurocurrency Rate Advances,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months, and subject to clause (c) of this
definition, nine or twelve months, as the Borrower may, upon notice received by
the Agent not later than 11:00 A.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, select; provided, however,
that:
     (a) the Borrower may not select any Interest Period that ends after the
final Termination Date;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;
     (c) in the case of any such Revolving Credit Borrowing, the Borrower shall
not be entitled to select an Interest Period having duration of nine or twelve
months unless, by 2:00 P.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, each Lender notifies the Agent that
such Lender will be providing funding for such Revolving Credit Borrowing with
such Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Revolving Credit Borrowing shall be one, two,
three or six months, as specified by the Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to an Interest Period of
nine or twelve months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one month
or longer to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
     (e) whenever the first day of any Interest Period of one month or longer
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Issuing Bank” means any Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 8.07 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.

8



--------------------------------------------------------------------------------



 



     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.
     “L/C Related Documents” has the meaning specified in Section 2.07(b)(i).
     “Lenders” means the Initial Lenders, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.19 or 2.20 and
each Person that shall become a party hereto pursuant to Section 8.07.
     “Letter of Credit Agreement” has the meaning specified in Section 2.04(a).
     “Letter of Credit Commitment” means, with respect to each Initial Issuing
Bank, the amount set forth opposite such Initial Issuing Bank’s name on the
signature pages hereto under the caption “Letter of Credit Commitment” or, if
such Initial Issuing Bank has entered into one or more Assignment and
Acceptances, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 8.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.06.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $350,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.06.
     “Letters of Credit” has the meaning specified in Section 2.01(b).
     “LIBO Rate” means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a) the rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Foreign Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Foreign Currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to the amount that would be the
Reference Banks’ respective ratable shares of such Borrowing if such Borrowing
were to be a Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period by (b) a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period.
If the Reuters Screen LIBOR01 Page (or any successor page) is unavailable, the
LIBO Rate for any Interest Period for each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing shall be determined by the Agent on the basis
of applicable rates furnished to and received by the Agent from the Reference
Banks two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.09.
     “LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars
or in any Foreign Currency and bearing interest based on the LIBO Rate.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind in the nature of the foregoing, or any other type of preferential
arrangement, including, without limitation, the lien or retained security title
of a conditional vendor and any easement, right of way or other encumbrance on
title to real property.

9



--------------------------------------------------------------------------------



 



     “Loan Document” means this Agreement, the Notes, the Guaranties and each
Letter of Credit Agreement.
     “Loan Party” means the Borrower and each Guarantor.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations or prospects of the
Borrower or the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under any Loan Document or (c) the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party.
     “Material Subsidiary” means each Subsidiary of the Borrower having assets
that accounted for or produced, or would on a pro forma basis would have
produced, more than 10% of Consolidated EBITR of the Borrower during any of the
three most recently completed fiscal years of the Borrower.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Non-Consenting Lender” has the meaning specified in Section 2.20(b).
     “Note” means a Revolving Credit Note or a Competitive Bid Note.
     “Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Payment Office” means, for any payments in Dollars, the office of the
Agent in the United States that it shall designate from time to time to the
Borrower and the Lenders and, for payments in any Foreign Currency, such office
of the applicable Agent’s Correspondent.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Performance Level” means, as of any date of determination, the numerically
lowest level set forth below as then in effect, as determined in accordance with
the following provisions of this definition:

     
Level 1
  The Public Debt Rating is BBB+ or Baa1 or better by S&P or Moody’s,
respectively, or the Applicable Fixed Charge Ratio is 2.75:1.00 or greater;
 
   
Level 2
  The Public Debt Rating is BBB or Baa2 by S&P or Moody’s, respectively, or the
Applicable Fixed Charge Ratio is 2.25:1.00 or greater but less than 2.75:1.00;

10



--------------------------------------------------------------------------------



 



     
 
   
Level 3
  The Public Debt Rating is BBB- or Baa3 by S&P or Moody’s, respectively, or the
Applicable Fixed Charge Ratio is 2.00:1.00 or greater but less than 2.25:1.00;
 
   
Level 4
  The Public Debt Rating is BB+ or Ba1 by S&P or Moody’s, respectively, or the
Applicable Fixed Charge Ratio is 1.75:1.00 or greater but less than 2.00:1.00;
 
   
Level 5
  The Public Debt Rating is lower than BB+ and Ba1 by S&P and Moody’s,
respectively, and the Applicable Fixed Charge Ratio is lower than 1.75:1.00;

provided (a) if any rating established or deemed to have been established by S&P
or Moody’s shall be changed (other than as a result of a change in the rating
system of either of S&P or Moody’s), such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change, (b) any change in the Performance Level based on a change in
the Applicable Fixed Charge Ratio shall be effective for all purposes on and
after the date of delivery to the Agent of a certificate of the Borrower with
respect to the financial statements to be delivered, as applicable, pursuant to
Section 5.01(i) for the most recently ended fiscal quarter of the Borrower,
(c) if the Public Debt Ratings by S&P and Moody’s and the Applicable Fixed
Charge Ratio shall fall within different Levels the Applicable Margin, the
Facility Fee Percentage and the Utilization Fee Percentage shall be determined
based upon the numerically lower Level (e.g., as between Level 1 and Level 2,
Level 1 is the numerically lower Level), unless the lower of such Public Debt
Ratings and the Applicable Fixed Charge Ratio is more than one Level lower than
the higher of such Levels, in which case the Applicable Margin, the Facility Fee
Percentage and the Utilization Fee Percentage shall be determined based upon the
Level that is one Level above the lower Level and (d) notwithstanding the
foregoing provisions of clause (b), no increase in the Performance Level shall
be effective if any Default shall have occurred and be continuing.
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business (other
than those being contested in good faith by appropriate proceedings and properly
reserved in accordance with generally accepted accounting principles);
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Tranche A Commitment at such time (or, if the Tranche A
Commitments shall have been terminated pursuant to Section 2.06 or 6.01, such
Lender’s Tranche A Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all Tranche
A Commitments at such time (or, if the Tranche A Commitments shall have been
terminated pursuant to Section 2.06 or 6.01, the aggregate amount of all Tranche
A Commitments as in effect immediately prior to such termination).
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if either such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one

11



--------------------------------------------------------------------------------



 



of S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable
Margin, the Applicable Percentage and the Applicable Utilization Fee shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin, the Applicable
Percentage and the Applicable Utilization Fee will be set in accordance with
Level 5 under the definition of “Applicable Margin”, “Applicable Percentage” or
“Applicable Utilization Fee”, as the case may be; (c) if the ratings established
by S&P and Moody’s shall fall within different levels, the Applicable Margin,
the Applicable Percentage and the Applicable Utilization Fee shall be based upon
the higher rating unless the differential is two levels or more, in which case
the Applicable Margin, the Applicable Percentage and the Applicable Utilization
Fee shall be based upon the level that is one level lower than the higher
rating; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Reference Banks” means Wachovia and Citicorp USA, Inc.
     “Register” has the meaning specified in Section 8.07(d).
     “Required Lenders” means at any time Lenders (voting as one class, i.e., by
combining the Tranche A Commitments and the Tranche B Commitments) having at
least a majority in interest of the Revolving Credit Commitments at such time,
provided that if any Lender shall have failed to make any Revolving Credit
Advance to the Borrower pursuant to Section 2.01 or 2.02, which such Lender was
obligated to make, at or prior to such time (and as to which the Agent shall not
have made such Advance for the account of such Lender pursuant to
Section 2.02(d) as of such time), there shall be excluded from the determination
of Required Lenders at such time the Revolving Credit Commitments of such Lender
at such time.
     “Revolving Credit Advance” means a Tranche A Advance or a Tranche B
Advance.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $3,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £3,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥300,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €3,000,000.
     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $500,000, in respect of Revolving Credit
Advances denominated in Sterling, £500,000, in respect of Revolving Credit
Advances denominated in Yen, ¥50,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €500,000.
     “Revolving Credit Commitment” means a Tranche A Commitment or a Tranche B
Commitment.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Lender, delivered pursuant to a request made under Section 2.17
in substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other

12



--------------------------------------------------------------------------------



 



than the Borrower and the ERISA Affiliates or (b) was so maintained and in
respect of which the Borrower or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “Sub-Agent” means Wachovia Bank, National Association, London Branch.
     “Subordinated Debt” means Debt of the Borrower and/or its Subsidiaries
subordinated to all obligations of the Borrower and/or its Subsidiaries arising
under the Loan Documents on terms and conditions satisfactory in all respects to
the Agent and the Required Lenders, including without limitation, with respect
to interest rates, payment terms, maturities, amortization schedules, covenants,
defaults, remedies, and subordination provisions, as evidenced by the written
approval of the Agent and Required Lenders.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Swing Line Advance” means an advance made by any Swing Line Bank pursuant
to Section 2.01(d) or any Lender pursuant to Section 2.02(b).
     “Swing Line Bank” means Citicorp USA, Inc., Wachovia and their respective
successors and assigns.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by any Swing Line Bank.
     “Swing Line Commitment” means with respect to any Swing Line Bank at any
time the amount set forth opposite such Swing Line Bank’s name on Schedule I
hereto, as such amount may be reduced pursuant to Section 2.06.
     “Swing Line Facility” has the meaning specified in Section 2.01(d).
     “Swing Line LIBO Rate” means, for any Swing Line Borrowing, an interest
rate per annum equal to the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in U.S.
dollars at approximately 11:00 A.M. (London time) two Business Days prior to the
date of such Swing Line Borrowing for a term of one week or, if for any reason
such rate is not available, the average

13



--------------------------------------------------------------------------------



 



(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in U.S.
dollars are offered by the principal office of each of the Swing Line Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the date of such Swing Line Borrowing in
an amount substantially equal to such Swing Line Bank’s Swing Line Advance
comprising part of the applicable Swing Line Borrowing and for a period equal to
one week.
     “Swing Line Rate” with respect to any Swing Line Borrowing, means the lower
of (a) the Base Rate and (b) a rate per annum equal at all times to the sum of
(x) the Swing Line LIBO Rate for such Swing Line Advance plus (y) the Applicable
Margin for Eurodollar Rate Advances in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time.
     “Termination Date” means the earlier of (a) May 25, 2012, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Tranche A Advance” means an advance by a Tranche A Lender to the Borrower
as part of a Tranche A Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
     “Tranche A Commitment” means, with respect to any Lender at any time
(a) the amount set forth opposite such Lender’s name on the signature pages
hereto under the caption “Tranche A Commitment”, (b) if such Lender has become a
Lender hereunder pursuant to an Assumption Agreement, the amount set forth in
such Assumption Agreement or (c) if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(d) as such Lender’s “Tranche A
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.06 or increased pursuant to Section 2.19.
     “Tranche A Lender” means each Lender that has a Tranche A Commitment on the
signature pages hereof or any Eligible Assignee to which a portion of the
Tranche A Commitment hereunder has been assigned pursuant to Section 8.07.
     “Tranche B Advance” means an advance by a Tranche B Lender to the Borrower
as part of a Tranche B Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
     “Tranche B Commitment” means, with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on the signature pages hereto under
the caption “Tranche B Commitment” or, if such Lender has entered into one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(d) as such Lender’s “Tranche B
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.
     “Tranche B Lender” means each Lender that has a Tranche B Commitment on the
signature pages hereof or any Eligible Assignee to which a portion of the
Tranche B Commitment hereunder has been assigned pursuant to Section 8.07.
     “Unused Commitment” means, with respect to each Tranche A Lender at any
time, (a) such Lender’s Tranche A Commitment at such time minus (b) the sum of
(i) the aggregate principal amount (based in respect of any Tranche A Advance
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars at such time) of all Tranche A Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all the Letters of Credit
outstanding at such time, (B) the aggregate principal amount

14



--------------------------------------------------------------------------------



 



of all Tranche A Advances made by each Issuing Bank pursuant to Section 2.04(c)
that have not been ratably funded by the Lenders and outstanding at such time,
(C) the aggregate principal amount (based in respect of any Competitive Bid
Advance denominated in a Foreign Currency by reference to the Equivalent thereof
in Dollars at such time) of Competitive Bid Advances then outstanding and
(D) the aggregate principal amount of all Swing Line Advances then outstanding.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with accounting principles
generally accepted in the United States of America consistent with those applied
in the preparation of the financial statements referred to in Section 4.01(e)
(“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Revolving Credit Advances, Swing Line Advances and
Letters of Credit. (a) Tranche A Advances. Each Tranche A Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Tranche A
Advances denominated in Dollars or any Committed Currency to the Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date applicable to such Lender in an aggregate amount (based on
the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed at any time such
Lender’s Unused Commitment. Each Tranche A Borrowing shall be in an amount not
less than the Revolving Credit Borrowing Minimum or the Revolving Credit
Borrowing Multiple in excess thereof and shall consist of Tranche A Advances of
the same Type and in the same currency made on the same day by the Tranche A
Lenders ratably according to their respective Tranche A Commitments. Within the
limits of each Lender’s Tranche A Commitment, the Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.11 and reborrow under this
Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue standby, commercial and documentary
letters of credit (each, a “Letter of Credit”) for the account of the Borrower
from time to time on any Business Day during the period from the Effective Date
until 30 days before the final Termination Date in an aggregate Available Amount
(converting all non-Dollar amount into the Equivalent amount in Dollars at such
time) (i) for all Letters of Credit issued by the Issuing Banks not to exceed at
any time the lesser of (x) the Letter of Credit Facility at such time and
(y) such Issuing Bank’s Letter of Credit Commitment at such time and (ii) for
each such Letter of Credit not to exceed an amount equal to the Unused
Commitments of the Tranche A Lenders at such time. No Letter of Credit shall
have an expiration date (including all rights of the Borrower or the beneficiary
to require renewal) later than 10 Business Days before the Termination Date,
provided that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Letters of Credit expiring after such
Termination Date. Within the limits referred to above, the Borrower may request
the issuance of Letters of Credit under this Section 2.01(b), repay any Tranche
A Advances resulting from drawings thereunder pursuant to Section 2.04(c) and
request the issuance of additional Letters of Credit under this Section 2.01(b).
          (c) Tranche B Advances. Each Tranche B Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Tranche B Advances
denominated in Dollars or a Committed Currency to the Borrower from time to time
on any Business Day during the period from the Effective Date until the

15



--------------------------------------------------------------------------------



 



Termination Date applicable to such Lender in an aggregate amount (based on the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed at any time such
Lender’s unused Tranche B Commitment. Each Tranche B Borrowing shall be in an
amount not less than the Revolving Credit Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof and shall consist of Tranche B
Advances of the same Type and in the same currency made on the same day by the
Tranche B Lenders ratably according to their respective Tranche B Commitments.
Within the limits of each Lender’s Tranche B Commitment, the Borrower may borrow
under this Section 2.01(c), prepay pursuant to Section 2.11 and reborrow under
this Section 2.01(c).
          (d) The Swing Line Advances. Each Swing Line Bank severally agrees, on
the terms and conditions hereinafter set forth, to make Swing Line Advances
denominated in Dollars to the Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date applicable
to such Swing Line Bank (i) in an aggregate amount for all Swing Line Advances
not to exceed at any time outstanding $150,000,000 (the “Swing Line Facility”),
(ii) in an aggregate amount for Swing Line Advances made by such Swing Line Bank
not to exceed such Swing Line Bank’s Swing Line Commitment and (iii) in an
amount for each such Advance not to exceed the aggregate Unused Commitments of
the Tranche A Lenders at such time. No Swing Line Advance shall be used for the
purpose of funding the payment of principal of any other Swing Line Advance.
Each Swing Line Borrowing shall be in an amount of $1,000,000 or an integral
multiple of $1,000,000 in excess thereof. Within the limits referred to above,
the Borrower may borrow under this Section 2.01(d),re pay or prepay pursuant to
Section 2.02(a) or 2.11 and reborrow under this Section 2.01(d).
          SECTION 2.02. Making the Revolving Credit Advances and Swing Line
Advances. (a) Except as otherwise provided in Section 2.02(b) or
Section 2.04(c), each Revolving Credit Borrowing shall be made on notice, given
not later than (x) 12:00 noon (New York City time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in Dollars, (y) 4:00 P.M. (London time) on the fourth Business Day prior to the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (z) 12:00 noon (New York City time) on the date of the
proposed Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent (and, in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances,
simultaneously to the Sub-Agent), which shall give to each Lender prompt notice
thereof by telecopier. Each such notice of a Revolving Credit Borrowing (a
“Notice of Revolving Credit Borrowing”) shall be by telephone, confirmed
promptly in writing, or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested (i) date of such Revolving Credit
Borrowing, (ii) whether such Revolving Credit Borrowing consists of Tranche A
Advances or Tranche B Advances, (iii) Type of Advances comprising such Revolving
Credit Borrowing, (iv) aggregate amount of such Revolving Credit Borrowing and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Agent’s address referred to in Section 8.02 or at the applicable Payment
Office, as the case may be; provided, however, that the Agent shall first make a
portion of such funds in respect of any Tranche A Advances equal to the
aggregate principal amount of any Swing Line Advances made by the Swing Line
Banks and by any other Lender and outstanding on the date of such Revolving
Credit Borrowing, plus interest accrued and unpaid thereon to and as of such
date, available to the Swing Line Banks and such other Lenders for repayment of
such Swing Line Advances.
          (b) Each Swing Line Borrowing shall be made on notice, given not later
than 2:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to any Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Tranche A Lenders. Each such notice of a
Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone,
confirmed at once in writing, or telecopier in substantially the form of
Exhibit B-3 hereto, specifying therein the requested (i) date of such

16



--------------------------------------------------------------------------------



 



Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the tenth day after the requested date of
such Borrowing). The requested Swing Line Bank shall, before 4:00 P.M. (New York
City time) on the date of such Swing Line Borrowing, make such Swing Line
Borrowing to the Agent at the Agent’s Account, in same day funds. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Borrower’s account as specified in writing by the Borrower. Upon
written demand by any Swing Line Bank with a Swing Line Advance, with a copy of
such demand to the Agent, each Tranche A Lender will purchase from such Swing
Line Bank, and such Swing Line Bank shall sell and assign to each such Tranche A
Lender, such Tranche A Lender’s Pro Rata Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Swing Line Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Tranche A
Lender; provided that upon such sale and assignment the Swing Line Rate shall be
determined by reference to clause (a) of the definition of “Swing Line Rate”.
The Borrower hereby agrees to each such sale and assignment. Each Tranche A
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance on (i) the Business Day on which demand therefor is made by the Swing
Line Bank which made such Advance, provided that notice of such demand is given
not later than 11:00 A.M. (New York City time) on such Business Day or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. Upon any such assignment by Swing Line Bank to any other
Tranche A Lender of a portion of a Swing Line Advance, such Swing Line Bank
represents and warrants to such other Tranche A Lender that such Swing Line Bank
is the legal and beneficial owner of such interest being assigned by it free and
clear of liens, claims and encumbrances, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
this Agreement, the Notes or the Borrower. If and to the extent that any Tranche
A Lender shall not have so made the amount of such Swing Line Advance available
to the Agent, such Tranche A Lender agrees to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the Agent until
the date such amount is paid to the Agent, at the Federal Funds Rate. If such
Tranche A Lender shall pay to the Agent such amount for the account of such
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Swing Line Advance made by such Swing Line Bank shall be reduced by such amount
on such Business Day.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurocurrency Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than the Revolving Credit Borrowing Minimum or if the obligation of the
Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.09 or 2.13 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than sixteen separate Revolving Credit Borrowings.
          (d) Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower. In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.
          (e) Unless the Agent shall have received notice from a Lender or a
Swing Line Bank prior to the time of any Revolving Credit Borrowing or Swing
Line Borrowing, as the case may be, that such Lender or Swing Line Bank will not
make available to the Agent such Lender’s or Swing Line Bank’s ratable portion
of such Revolving Credit Borrowing or Swing Line Borrowing, as the case may be,
the Agent may assume that such Lender or Swing Line Bank has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender or Swing Line Bank
shall not have so made such ratable portion available to the Agent, such Lender
and the Borrower severally

17



--------------------------------------------------------------------------------



 



agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Advances comprising such Borrowing and (ii) in the case of such Lender or Swing
Line Bank, the Federal Funds Rate. If such Lender or Swing Line Bank shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Lender’s or Swing Line Bank’s Advance as part of such Borrowing for
purposes of this Agreement.
          (f) The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing or to purchase its Pro
Rata Share of any Swing Line Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Revolving Credit Borrowing or to purchase its Pro Rata Share of any
Swing Line Borrowing as provided in subsection (b) of this Section 2.02, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on the date of any
Revolving Credit Borrowing or to purchase its Pro Rata Share of any Swing Line
Borrowing as provided in subsection (b) of this Section 2.02.
          SECTION 2.03. The Competitive Bid Advances. (a) Each Tranche A Lender
severally agrees that the Borrower may make Competitive Bid Borrowings under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring 30 days prior to the final Termination
Date in the manner set forth below; provided that the aggregate amount of the
Competitive Bid Advances made at any time shall not exceed the Unused
Commitments.
     (i) The Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and, in the case of a Competitive Bid
Borrowing not consisting of Fixed Rate Advances or LIBO Rate Advances to be
denominated in Dollars, simultaneously to the Sub-Agent), by telecopier, a
notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”),
in substantially the form of Exhibit B-2 hereto, specifying therein the
requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) interest rate basis and
day count convention to be offered by the Tranche A Lenders, (D) currency of
such proposed Competitive Bid Borrowing, (E) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring 7 days
after the date of such Competitive Bid Borrowing or later than the earlier of
(I) in the case of Fixed Rate Advances, 180 days and, in the case of LIBO Rate
Advances, one, two three, six or nine months, after the date of such Competitive
Bid Borrowing and (II) the final Termination Date), (F) interest payment date or
dates relating thereto, (G) location of the Borrower’s account to which funds
are to be advanced and (H) other terms (if any) to be applicable to such
Competitive Bid Borrowing, not later than (1) 12:00 noon (New York City time) at
least one Business Day prior to the date of the proposed Competitive Bid
Borrowing, if the Borrower shall specify in the Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Tranche A Lenders
shall be fixed rates per annum (the Advances comprising any such Competitive Bid
Borrowing being referred to herein as “Fixed Rate Advances”) and that the
Advances comprising such proposed Competitive Bid Borrowing shall be denominated
in Dollars, (2) 10:00 A.M. (New York City time) at least four Business Days
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall specify in the Notice of Competitive Bid Borrowing that the Advances
comprising such Competitive Bid Borrowing shall be LIBO Rate Advances
denominated in Dollars, (3) 10:00 A.M. (London time) at least two Business Days
prior to the date of the proposed Competitive Bid Borrowing, if the Borrower
shall specify in the Notice of Competitive Bid Borrowing that the Advances
comprising such proposed Competitive Bid Borrowing shall be Fixed Rate Advances
denominated in Sterling or Euro, (4) 10:00 A.M. (London time) at least three
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
the Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such proposed Competitive Bid Borrowing shall be Fixed Rate
Advances denominated in any Foreign Currency other than Sterling or Euro and
(5) 10:00 A.M. (London time) at least four Business Days prior to the date of
the proposed Competitive Bid Borrowing, if the Borrower shall instead specify in
the Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall

18



--------------------------------------------------------------------------------



 



be LIBO Rate Advances denominated in any Foreign Currency. Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on the Borrower. The
Agent or the Sub-Agent, as the case may be, shall in turn promptly notify each
Tranche A Lender of each request for a Competitive Bid Borrowing received by it
from the Borrower by sending such Lender a copy of the related Notice of
Competitive Bid Borrowing.
     (ii) Each Tranche A Lender may, if, in its sole discretion, it elects to do
so, irrevocably offer to make one or more Competitive Bid Advances to the
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Lender in its sole discretion, by notifying the
Agent or the Sub-Agent, as the case may be (which shall give prompt notice
thereof to the Borrower), (A) before 10:30 A.M. (New York City time) on the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Advances denominated in Dollars, (B) before
11:00 A.M. (New York City time) three Business Days before the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, denominated in Dollars, (C) before 12:00 noon
(London time) on the Business Day prior to the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances denominated in Sterling or Euros, (D) before 12:00 noon (London
time) on the third Business Day prior to the date of such proposed Competitive
Bid Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances denominated in any Foreign Currency other than Sterling or Euro
and (E) before 12:00 noon (London time) on the third Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of LIBO Rate Advances denominated in any Foreign
Currency, of the minimum amount and maximum amount of each Competitive Bid
Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts or the Equivalent thereof in Dollars,
as the case may be, of such proposed Competitive Bid Borrowing may, subject to
the proviso to the first sentence of this Section 2.03(a), exceed such Lender’s
Tranche A Commitment), the rate or rates of interest therefor and such Lender’s
Applicable Lending Office with respect to such Competitive Bid Advance; provided
that if the Agent in its capacity as a Tranche A Lender shall, in its sole
discretion, elect to make any such offer, it shall notify the Borrower of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given to the Agent or to the Sub-Agent, as the case may
be, by the other Tranche A Lenders. If any Tranche A Lender shall elect not to
make such an offer, such Lender shall so notify the Agent before 11:00 A.M. (New
York City time) or the Sub-Agent before 12:00 noon (London time) on the date on
which notice of such election is to be given to the Agent or to the Sub-Agent,
as the case may be, by the other Tranche A Lenders, and such Tranche A Lender
shall not be obligated to, and shall not, make any Competitive Bid Advance as
part of such Competitive Bid Borrowing; provided that the failure by any Tranche
A Lender to give such notice shall not cause such Lender to be obligated to make
any Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.
     (iii) The Borrower shall, in turn, (A) before 11:30 A.M. (New York City
time) on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in
Dollars, (B) before 12:00 noon (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in
Dollars, (C) before 3:00 P.M. (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of Fixed Rate Advances denominated in Sterling or Euro,
(D) before 3:00 P.M. (London time) on the third Business Day prior to the date
of such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Fixed Rate Advances denominated in any Foreign Currency
other than Sterling or Euro and (E) before 3:00 P.M. (London time) on the third
Business Day prior to the date of such Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:
     (x) cancel such Competitive Bid Borrowing by giving the Agent notice to
that effect, or

19



--------------------------------------------------------------------------------



 



     (y) accept one or more of the offers made by any Tranche A Lender or
Lenders pursuant to paragraph (ii) above, in its sole discretion, by giving
notice to the Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower by the Agent on behalf of such
Lender for such Competitive Bid Advance pursuant to paragraph (ii) above) to be
made by each Tranche A Lender as part of such Competitive Bid Borrowing, and
reject any remaining offers made by Tranche A Lenders pursuant to paragraph
(ii) above by giving the Agent notice to that effect. The Borrower shall accept
the offers made by any Tranche A Lender or Lenders to make Competitive Bid
Advances in order of the lowest to the highest rates of interest offered by such
Lenders. If two or more Tranche A Lenders have offered the same interest rate,
the amount to be borrowed at such interest rate will be allocated among such
Lenders in proportion to the amount that each such Lender offered at such
interest rate.
     (iv) If the Borrower notifies the Agent that such Competitive Bid Borrowing
is cancelled pursuant to paragraph (iii)(x) above, the Agent shall give prompt
notice thereof to the Tranche A Lenders and such Competitive Bid Borrowing shall
not be made.
     (v) If the Borrower accepts one or more of the offers made by any Tranche A
Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent or the
Sub-Agent, as the case may be, shall in turn promptly notify (A) each Tranche A
Lender that has made an offer as described in paragraph (ii) above, of the date
and aggregate amount of such Competitive Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to paragraph (ii) above have been
accepted by the Borrower, (B) each Tranche A Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Tranche A Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, upon receipt,
that the Agent or the Sub-Agent, as the case may be, has received forms of
documents appearing to fulfill the applicable conditions set forth in
Article III. Each Tranche A Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing shall, before 1:00 P.M. (New York City
time), in the case of Competitive Bid Advances to be denominated in Dollars or
11:00 A.M. (London time), in the case of Competitive Bid Advances to be
denominated in any Foreign Currency, on the date of such Competitive Bid
Borrowing specified in the notice received from the Agent or the Sub-Agent, as
the case may be, pursuant to clause (A) of the preceding sentence or any later
time when such Lender shall have received notice from the Agent or the
Sub-Agent, as the case may be pursuant to clause (C) of the preceding sentence,
make available for the account of its Applicable Lending Office to the Agent
(x) in the case of a Competitive Bid Borrowing denominated in Dollars, at its
address referred to in Section 8.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing in Dollars and (y) in the case of a Competitive
Bid Borrowing in a Foreign Currency, at the Payment Office for such Foreign
Currency as shall have been notified by the Agent to the Tranche A Lenders prior
thereto, in same day funds, such Lender’s portion of such Competitive Bid
Borrowing in such Foreign Currency. Upon fulfillment of the applicable
conditions set forth in Article III and after receipt by the Agent of such
funds, the Agent will make such funds available to the Borrower at the location
specified by the Borrower in its Notice of Competitive Bid Borrowing. Promptly
after each Competitive Bid Borrowing the Agent will notify each Tranche A Lender
of the amount and tenor of the Competitive Bid Borrowing.
     (vi) If the Borrower notifies the Agent that it accepts one or more of the
offers made by any Tranche A Lender or Lenders pursuant to paragraph (iii)(y)
above, such notice of acceptance shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Tranche A Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in the related Notice of Competitive Bid Borrowing
for such Competitive Bid Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as

20



--------------------------------------------------------------------------------



 



part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.
          (b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$5,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) or an integral
multiple of $1,000,000 (or the Equivalent thereof in any Foreign Currency,
determined as of the time of the applicable Notice of Competitive Bid Borrowing)
in excess thereof and, following the making of each Competitive Bid Borrowing,
the Borrower shall be in compliance with the limitation set forth in the proviso
to the first sentence of subsection (a) above.
          (c) Within the limits and on the conditions set forth in this
Section 2.03, the Borrower may from time to time borrow under this Section 2.03,
repay or prepay pursuant to subsection (d) below, and reborrow under this
Section 2.03, provided that a Competitive Bid Borrowing shall not be made within
three Business Days of the date of any other Competitive Bid Borrowing.
          (d) The Borrower shall repay to the Agent for the account of each
Tranche A Lender that has made a Competitive Bid Advance, on the maturity date
of each Competitive Bid Advance (such maturity date being that specified by the
Borrower for repayment of such Competitive Bid Advance in the related Notice of
Competitive Bid Borrowing delivered pursuant to subsection (a)(i) above and
provided in the Competitive Bid Note evidencing such Competitive Bid Advance),
the then unpaid principal amount of such Competitive Bid Advance. The Borrower
shall have no right to prepay any principal amount of any Competitive Bid
Advance unless, and then only on the terms, specified by the Borrower for such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and set forth in the Competitive
Bid Note evidencing such Competitive Bid Advance.
          (e) The Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the
Tranche A Lender making such Competitive Bid Advance in its notice with respect
thereto delivered pursuant to subsection (a)(ii) above, payable on the interest
payment date or dates specified by the Borrower for such Competitive Bid Advance
in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above, as provided in the Competitive Bid Note evidencing such
Competitive Bid Advance. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Borrower shall pay interest on the
amount of unpaid principal of and interest on each Competitive Bid Advance owing
to a Tranche A Lender, payable in arrears on the date or dates interest is
payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Competitive Bid Advance under the
terms of the Competitive Bid Note evidencing such Competitive Bid Advance unless
otherwise agreed in such Competitive Bid Note.
          (f) The indebtedness of the Borrower resulting from each Competitive
Bid Advance made to the Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of the Borrower payable to the
order of the Tranche A Lender making such Competitive Bid Advance.
          SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, and such Issuing Bank shall give
the Agent, prompt notice thereof by telecopier. Each such notice of issuance of
a Letter of Credit (a “Notice of Issuance”) shall be by telecopier, confirmed
immediately in writing, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount and currency
(which shall be a Committed Currency) of such Letter of Credit, (C) expiration
date of such Letter of Credit, (D) name and address of the beneficiary of such
Letter of Credit and (E) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such Issuing Bank may
reasonably specify to the Borrower for use in connection with such requested
Letter of Credit (a “Letter of Credit Agreement”). If the requested form (but
not the terms) of such Letter of Credit is acceptable to such Issuing Bank in
its sole discretion, such Issuing Bank will, unless such Issuing Bank has
received written notice from any Lender, the Agent or the Borrower, at least one
Business Day prior to the requested date of

21



--------------------------------------------------------------------------------



 



issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article III shall not be satisfied, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Tranche A
Lenders, such Issuing Bank hereby grants to each Tranche A Lender, and each
Tranche A Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. The Borrower hereby agrees to
each such participation. In consideration and in furtherance of the foregoing,
each Tranche A Lender hereby absolutely and unconditionally agrees to pay to the
Agent, for the account of such Issuing Bank, such Lender’s Pro Rata Share of
each drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Tranche A Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Tranche A
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Tranche A Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Pro Rata Share of the Available
Amount of such Letter of Credit at each time such Lender’s Tranche A Commitment
is amended pursuant to Section 2.19, pursuant to an assignment in accordance
with Section 8.07 or otherwise pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Tranche A Advance, which, in
the case of a Letter of Credit denominated in Dollars, shall be a Base Rate
Advance, in the amount of such draft or, in the case of a Letter of Credit
denominated in a Committed Currency, shall be a Base Rate Advance in the
Equivalent in Dollars on the date such draft is paid. Upon written demand by
such Issuing Bank, with a copy of such demand to the Agent, each Tranche A
Lender shall pay to the Agent such Lender’s Pro Rata Share of such outstanding
Tranche A Advance, by making available for the account of its Applicable Lending
Office to the Agent for the account of such Issuing Bank, by deposit to the
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Tranche A Advance to be funded by such
Lender. Promptly after receipt thereof, the Agent shall transfer such funds to
such Issuing Bank. Each Tranche A Lender agrees to fund its Pro Rata Share of an
outstanding Tranche A Advance on (i) the Business Day on which demand therefor
is made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Tranche A Lender shall not have
so made the amount of such Tranche A Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Tranche
A Lender shall pay to the Agent such amount for the account of any such Issuing
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Tranche A Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Tranche
A Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent on the first Business Day of each week a written report summarizing
issuance and expiration dates of Letters of Credit issued during the previous
week and drawings during such week under all Letters of Credit, (B) to each
Tranche A Lender on the date of each issuance of a Letter of Credit or a drawing
thereunder, notice of such issuance or drawing, (C) to the Agent and each
Tranche A Lender on the first Business Day of each calendar quarter a written
report setting forth the average daily aggregate Available Amount during the
preceding calendar quarter of all Letters of Credit and (D) to the Borrower on
the first Business Day of each fiscal quarter a written report summarizing the
issuance and expiration dates of Letters of Credit issued during the previous
fiscal quarter, drawings during such fiscal quarter under all Letters of Credit.

22



--------------------------------------------------------------------------------



 



          (e) Failure to Make Revolving Credit Advances. The failure of any
Tranche A Lender to make the Revolving Credit Advance to be made by it on the
date specified in Section 2.04(c) shall not relieve any other Tranche A Lender
of its obligation hereunder to make its Revolving Credit Advance on such date,
but no Tranche A Lender shall be responsible for the failure of any other
Tranche A Lender to make the Revolving Credit Advance to be made by such other
Tranche A Lender on such date.
          SECTION 2.05. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the aggregate amount
of such Lender’s Revolving Credit Commitment(s) from the Effective Date in the
case of each Initial Lender and from the effective date specified in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing June 30, 2007, and on the
final Termination Date.
          (b) Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Tranche A Lender a commission on such Lender’s Pro Rata Share of
the average daily aggregate Available Amount of all Letters of Credit
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurocurrency Rate Advances in effect from time to time plus the Applicable
Utilization Fee, if any, payable in arrears quarterly on the fifth Business Day
of January, April, July and October, commencing in July, 2007, and on the final
Termination Date.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.06. Optional Termination or Reduction of the Commitments.
The Borrower shall have the right, upon at least three Business Days’ notice to
the Agent, to terminate in whole or permanently reduce ratably in part the
respective Unused Commitments, unused Tranche B Commitments or Letter of Credit
Commitments of the Lenders, provided that (x) each partial reduction shall be in
the aggregate amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof and (y) each partial reduction of the Unused Commitments shall
automatically reduce the Letter of Credit Commitment to the extent that, after
giving effect to such reduction of the Unused Commitments, the Letter of Credit
Commitment exceeds the Tranche A Commitments.
          SECTION 2.07. Repayment of Revolving Credit Advances. (a) The Borrower
shall repay to the Agent for the ratable account of each Lender on the
Termination Date applicable to such Lender the aggregate principal amount of the
Revolving Credit Advances made by such Lender and then outstanding.
          (b) The obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire under
Section 8.14 or otherwise as a result of the payment by any Lender of any draft
or the reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

23



--------------------------------------------------------------------------------



 



     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          (c) Swing Line Advances. The Borrower shall repay to the Agent for the
ratable account of the Swing Line Banks and each other Tranche A Lender which
has made a Swing Line Advance the outstanding principal amount of each Swing
Line Advance made by each of them on the earlier of the maturity date specified
in the applicable Notice of Swing Line Borrowing (which maturity shall be no
later than ten days after the requested date of such Borrowing) and the final
Termination Date.
          SECTION 2.08. Interest on Revolving Credit Advances and Swing Line
Advances. (a) Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance and each Swing Line Advance
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee, if any, in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.
     (iii) Swing Line Advances. A rate per annum equal at all times to the Swing
Line Rate in effect from time to time, in each case payable in arrears on the
date such Swing Line Advance shall be paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Revolving Credit
Advance and each Swing Line Advance owing to each Lender, payable in arrears on
the dates referred to in clause (a) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Revolving

24



--------------------------------------------------------------------------------



 



Credit Advance pursuant to clause (a) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.
          SECTION 2.09. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurocurrency Rate and each LIBO Rate. If any one or more of the Reference
Banks shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.08(a)(ii).
          (b) If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist; provided that, if the circumstances set
forth in clause (ii) above are applicable, the Borrower may elect, by notice to
the Agent and the Lenders, to continue such Advances in such Committed Currency
for Interest Periods of not longer than one month, which Advances shall
thereafter bear interest at a rate per annum equal to the Applicable Margin
plus, for each Lender, the cost to such Lender (expressed as a rate per annum)
of funding its Eurocurrency Rate Advances by whatever means it reasonably
determines to be appropriate. Each Lender shall certify its cost of funds for
each Interest Period to the Agent and the Borrower as soon as practicable (but
in any event not later than ten Business Days after the first day of such
Interest Period).
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

25



--------------------------------------------------------------------------------



 



          (e) Upon the occurrence and during the continuance of any Event of
Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended; provided that Borrower may elect, by notice to the Agent and the
Lenders within one Business Day of such Event of Default, to continue such
Advances in such Committed Currency, whereupon the Agent may require that each
Interest Period relating to such Eurocurrency Rate Advances shall bear interest
at the Overnight Eurocurrency Rate for a period of three Business Days and
thereafter, each such Interest Period shall have a duration of not longer than
one month. “Overnight Eurocurrency Rate” means the rate per annum applicable to
an overnight period beginning on one Business Day and ending on the next
Business Day equal to the sum of 1%, the Applicable Interest Rate Margin and the
average, rounded upward to the nearest whole multiple of 1/16 of 1%, if such
average is not such a multiple, of the respective rates per annum quoted by each
Reference Bank to the Agent on request as the rate at which it is offering
overnight deposits in the relevant currency in amounts comparable to such
Reference Bank’s Eurocurrency Rate Advances.
          (f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate
Advances, as the case may be,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,
     (ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the Borrower or be automatically exchanged
for an Equivalent amount of Dollars and be Converted into a Base Rate Advance
(or if such Advance is then a Base Rate Advance, will continue as a Base Rate
Advance), and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
LIBO Rate Advances or to Convert Revolving Credit Advances into Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist.
          SECTION 2.10. Optional Conversion of Revolving Credit Advances. The
Borrower may on any Business Day, upon notice given to the Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.09 and 2.13,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances of the other Type;
provided, however, that any Conversion of Eurocurrency Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Revolving Credit Advances to be Converted, and (iii) if such Conversion
is into Eurocurrency Rate Advances, the duration of the initial Interest Period
for each such Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.
          SECTION 2.11. Prepayments of Revolving Credit Advances and Swing Line
Advances. (a) Optional. The Borrower may, upon notice at least three Business
Days’ prior to the date of such prepayment, in the case of Eurocurrency Rate
Advances, and not later than 12:00 noon (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided,

26



--------------------------------------------------------------------------------



 



however, that (x) each partial prepayment shall be in an aggregate principal
amount of not less than the Revolving Credit Borrowing Minimum or a Revolving
Credit Borrowing Multiple in excess thereof and (y) in the event of any such
prepayment of a Eurocurrency Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c). The
Borrower may, upon notice not later than 12:00 noon (New York City time) on the
date of such prepayment, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Swing Line Advances
comprising part of the same Swing Line Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the principal
amount prepaid.
          (b) Mandatory. (i) If, on any date, the Agent notifies the Borrower
that, on any interest payment date, the Equivalent in Dollars (determined on the
third Business Day prior to such interest payment date) of the aggregate
principal amount of all Tranche A Advances or all Tranche B Advances then
outstanding exceeds 105% of the aggregate Tranche A Commitments or the Tranche B
Commitments, as the case may be, on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the
outstanding principal amount of any Tranche A Advances or Tranche B Advances in
an aggregate amount sufficient to reduce such amount to an amount not to exceed
100% of the aggregate Tranche A Commitments or the Tranche B Commitments, as the
case may be, on such date together with any interest accrued to the date of such
prepayment on the aggregate principal amount of the Tranche A Advances or
Tranche B Advances prepaid; provided that if the date of such required
prepayment is not the last day of an Interest Period for a Eurocurrency Rate
Advance, such required prepayment shall be deferred until the last day of the
Interest Period of the outstanding Eurocurrency Rate Advances. The Agent shall
give prompt notice of any prepayment required under this Section 2.11(b) to the
Borrower and the Lenders, and shall provide prompt notice to the Borrower of any
such notice of required prepayment received by it from any Lender.
          (ii) Each prepayment made pursuant to this Section 2.11(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance or a LIBO Rate Advance on a date other than the last day of an
Interest Period or at its maturity, any additional amounts which the Borrower
shall be obligated to reimburse to the Lenders in respect thereof pursuant to
Section 8.04(c). The Agent shall give prompt notice of any prepayment required
under this Section 2.11(b) to the Borrower and the Lenders.
          SECTION 2.12. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof or (ii) the compliance with any guideline or
request from any central bank or other governmental authority made after the
date hereof including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances or LIBO Rate
Advances or of agreeing to issue or of issuing or maintaining or participating
in Letters of Credit (excluding for purposes of this Section 2.12 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.15 shall govern) and (ii) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate in reasonable detail as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) effected after
the date hereof affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend or to issue or participate in
Letters of Credit hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Borrower
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder. A certificate in
reasonable detail as to such amounts submitted to the Borrower and the Agent by
such Lender shall be conclusive and binding for all purposes, absent manifest
error.

27



--------------------------------------------------------------------------------



 



          (c) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the change giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.13. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or LIBO Rate Advances in Dollars or any Foreign Currency or to fund or
maintain Eurocurrency Rate Advances in Dollars or any Committed Currency or LIBO
Rate Advances in Dollars or any Foreign Currency hereunder, (a) each
Eurocurrency Rate Advance or LIBO Rate Advance denominated in such currency, as
the case may be, will automatically, upon such demand, (i) if such Eurocurrency
Rate Advance or LIBO Rate Advance is denominated in Dollars, be Converted into a
Base Rate Advance or an Advance that bears interest at the rate set forth in
Section 2.08(a)(i), as the case may be, and (ii) if such Eurocurrency Rate
Advance or LIBO Rate Advance is denominated in any Foreign Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurocurrency Rate Advances
or LIBO Rate Advances in such currency or to Convert Revolving Credit Advances
into Eurocurrency Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          SECTION 2.14. Payments and Computations. (a) The Borrower shall make
each payment hereunder (except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Foreign Currency),
irrespective of any right of counterclaim or set-off, not later than 12:00 noon
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. The Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Foreign Currency, irrespective of any
right of counterclaim or set-off, not later than 12:00 noon (at the Payment
Office for such Foreign Currency) on the day when due in such Foreign Currency
to the Agent, by deposit of such funds to the applicable Agent’s Account in same
day funds. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or fees of Letter of Credit
commissions ratably (other than amounts payable pursuant to Section 2.03, 2.12,
2.15 or 8.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.19 or an extension of the Termination
Date pursuant to Section 2.20, and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
          (b) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.

28



--------------------------------------------------------------------------------



 



          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days and computations in respect of Competitive Bid
Advances shall be made by the Agent as specified in the applicable Notice of
Competitive Bid Borrowing (or, in each case of Advances denominated in Foreign
Currencies where market practice differs, in accordance with market practice),
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances or LIBO Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.
          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.
          (f) To the extent that the Agent receives funds for application to the
amounts owing by any Loan Party under or in respect of this Agreement or any
other Loan Document in currencies other than the currency or currencies required
to enable the Agent to distribute funds to the Lenders in accordance with the
terms of this Section 2.14, the Agent shall be entitled to convert or exchange
such funds into Dollars or into a Foreign Currency or from Dollars to a Foreign
Currency or from a Foreign Currency to Dollars, as the case may be, to the
extent necessary to enable the Agent to distribute such funds in accordance with
the terms of this Section 2.14; provided that the Borrower and each of the
Lenders hereby agree that the Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.14(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that the Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.14(f).
          (g) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Applicable Fixed Charge Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Applicable Fixed Charge Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Agent for the account of the applicable Lenders,
promptly on demand by the Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the Agent
or any Lender), an amount equal to the excess of the amount of interest, fees
and commissions that should have been paid for such period over the amount of
interest, fees and commissions actually paid for such period, provided that if
the proper calculation of the Applicable Fixed Charge Ratio would have resulted
in lower pricing for such period in respect of interest, fees and commissions
that have accrued but are not yet payable, such adjustment shall be made for
such interest, fees and commissions for the benefit of the Borrower. This
paragraph shall not limit the rights of the Agent or any Lender, as the case may
be, under Section 2.08(b) or under Article VI. The Borrower’s obligations under
this paragraph shall survive the termination of the Commitments and the
repayment of all other obligations hereunder.

29



--------------------------------------------------------------------------------



 



          SECTION 2.15. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender, the Sub-Agent and the Agent,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction under the laws of which such
Lender, the Sub-Agent or the Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender, the Sub-Agent or the Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender, the Sub-Agent or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement,
any other Loan Document or any other documents to be delivered hereunder or
thereunder (hereinafter referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.15) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor by delivery of an invoice in reasonable
detail evidencing the amounts owed.
          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assumption Agreement or the Assignment and Acceptance pursuant
to which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long as such Lender remains lawfully able to do so), shall provide each of the
Agent and the Borrower with two original Internal Revenue Service forms W-8BEN
or W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement or the Notes. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Taxes unless and until such Lender provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such form; provided, however, that, if at the date of the Assignment
and Acceptance pursuant to which a Lender assignee

30



--------------------------------------------------------------------------------



 



becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.15(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances owing to it
(other than (i) as payment of an Advance made by an Issuing Bank pursuant to the
first sentence of Section 2.04(c), (ii) as a payment of a Swing Line Advance
made by a Swing Line Bank that has not been participated to the other Lenders
pursuant to Section 2.02(b), (iii) pursuant to Section 2.12, 2.15 or 8.04(c) or
(iv) as payment to a Non-Consenting Lender on the Termination Date applicable to
it in accordance with Section 2.07) in excess of its ratable share of payments
on account of the Revolving Credit Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Revolving Credit Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Revolving Credit
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the Agent)
to the effect that a Revolving Credit Note is required or appropriate in order
for such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a
Revolving Credit Note payable to the order of such Lender in a principal amount
up to the Revolving Credit Commitment(s) of such Lender.

31



--------------------------------------------------------------------------------



 



          (b) The Register maintained by the Agent pursuant to Section 8.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.18. Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds) solely for general corporate purposes of the
Borrower and its Subsidiaries.
          SECTION 2.19. Increase in the Aggregate Commitments. (a) The Borrower
may, at any time but in any event not more than once in any calendar year prior
to the final Termination Date, by notice to the Agent, request that the
aggregate amount of the Tranche A Commitment be increased by an amount of
$25,000,000 or an integral multiple thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled final
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Tranche A Commitments at any time exceed $1,150,000,000
and (ii) on the date of any request by the Borrower for a Commitment Increase
and on the related Increase Date (A) the Public Debt Rating shall be BBB- or
better from S&P and Baa3 or better from Moody’s and (B) the applicable
conditions set forth in Article III shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Tranche A
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Tranche A
Commitment. If the Lenders notify the Agent that they are willing to increase
the amount of their respective Tranche A Commitments by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrower and the Agent. No
Lender shall have any obligation to participate in any requested Commitment
Increase, and the election of any Lender to participate in a requested
Commitment Increase shall not obligate any other Lender to so participate.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple thereof.

32



--------------------------------------------------------------------------------



 



          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with Section 2.20,
an “Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date and the Tranche A Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.
          SECTION 2.20. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to the first and/or second anniversary of the
Effective Date, the Borrower, by written notice to the Agent, may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration. The Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Borrower and the Agent in
writing as to whether such Lender will consent to such extension. If any Lender
shall fail to notify the Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 20 days prior to the
applicable anniversary date, such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall notify the Borrower not
later than 15 days prior to the applicable anniversary date of the decision of
the Lenders regarding the Borrower’s request for an extension of the Termination
Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied or
waived by all the Lenders. If less than all of the Lenders consent in writing to
any such request in accordance with subsection (a) of this Section 2.20, the
Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.20, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Termination Date is not extended as to any Lender pursuant to
this Section 2.20 and the Commitment of such Lender is not assumed in accordance
with subsection (c) of this Section 2.20 on or prior to the applicable Extension
Date, the Commitment of such Non-Consenting Lender shall automatically terminate
in whole on such unextended Termination Date without any further notice or other
action by the Borrower, such Lender or any other Person; provided that such
Non-Consenting Lender’s rights under Sections 2.12, 2.15 and 8.04, and its
obligations under Section 7.05, shall survive the Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Termination Date.
          (c) If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.20, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Borrower and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Borrower may arrange for one or more Consenting Lenders or

33



--------------------------------------------------------------------------------



 



other Eligible Assignees as Assuming Lenders to assume, effective as of the
Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
$5,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $5,000,000, in which case such Assuming Lender shall assume all of
such lesser amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
fees and commissions owing to such Non-Consenting Lender as of the effective
date of such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 8.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.15 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.20 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and, subject to the
satisfaction of the applicable conditions in Article III, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.20, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

34



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01
and 2.03. Sections 2.01 and 2.03 of this Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:
     (a) There shall have occurred no Material Adverse Change since December 30,
2006.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated hereby, and there
shall have been no adverse change in the status, or financial effect on the
Borrower or any of its Subsidiaries, of the Disclosed Litigation from that
described on Schedule 3.01(b) hereto.
     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum and all other Confidential Information provided to the
Lenders prior to the date hereof was or has become misleading, incorrect or
incomplete in any material respect; without limiting the generality of the
foregoing, the Lenders shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries as they shall have requested.
     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
     (e) The Borrower shall have notified the Agent in writing as to the
proposed Effective Date.
     (f) The Borrower shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued reasonable fees and expenses of counsel
to the Arrangers).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Revolving Credit Notes) in sufficient copies for each
Lender:
     (i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.17.
     (ii) a guaranty in substantially the form of Exhibit D hereto (together
with each other guaranty or guaranty supplement delivered pursuant to
Section 5.01(j), in each case as amended, the “Guaranty”), duly executed by each
Guarantor.
     (iii) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving each Loan Document to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is or is to be
a party.

35



--------------------------------------------------------------------------------



 



     (iv) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.
     (v) A favorable opinion David Fannin, General Counsel of the Borrower and a
favorable opinion of McDermott, Will & Emery, counsel for the Loan Parties,
substantially in the form of Exhibits E-1 and E-2 hereto, respectively, and as
to such other matters as any Lender through the Agent may reasonably request.
     (vi) A favorable opinion of Shearman & Sterling LLP, counsel for the
Arrangers, in form and substance satisfactory to the Agent.
     (i) The Borrower shall have terminated the commitments, and arranged,
contemporaneously with the initial Borrowing under this Agreement, to have paid
in full all Debt, interest, fees and other amounts outstanding, under the Five
Year Credit Agreement dated as April 30, 2004, as amended, among the Borrower,
the lenders parties thereto and Wachovia Bank, National Association, as agent,
and each of the Lenders that is a party to each such credit facility hereby
waives, upon execution of this Agreement, the three Business Days’ notice
required by Section 2.06 of each such Credit Agreement relating to the
termination of commitments thereunder.
          SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing,
Letter of Credit Issuance, Commitment Increase and Extension Date. The
obligation of each Lender to make a Revolving Credit Advance and each Swing Line
Bank to make Swing Line Advance (other than (x) a Swing Line Advance made by a
Lender pursuant to Section 2.02(b) or (y) an Advance made by any Issuing Bank or
any Lender pursuant to Section 2.04(c)) on the occasion of each Revolving Credit
Borrowing, the obligation of each Issuing Bank to issue a Letter of Credit, each
Commitment Increase and each extension of Commitments pursuant to Section 2.20
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Revolving Credit Borrowing, Notice of Swing
Line Borrowing, issuance, the applicable Increase Date or the applicable
Extension Date (a) the following statements shall be true (and each of the
giving of the applicable Notice of Revolving Credit Borrowing, Notice of Swing
Line Borrowing, Notice of Issuance, request for Commitment Increase, request for
Commitment extension and the acceptance by the Borrower of the proceeds of such
Revolving Credit Borrowing, Swing Line Borrowing or Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or such issuance, such Increase Date or such Extension Date such
statements are true):
     (i) the representations and warranties contained in each Loan Document
(other than, in the case of a Revolving Credit Borrowing or the issuance of a
Letter of Credit, the representations set forth in the last sentence of
subsection 4.01(e) hereof and in subsection 4.01(f)(i) hereof) and are correct
on and as of such date, before and after giving effect to such Revolving Credit
Borrowing, Swing Line Borrowing, such issuance, such Commitment Increase, such
Extension Date and to the application of the proceeds therefrom, as though made
on and as of such date, and
     (ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, Swing Line Borrowing, such issuance, such Commitment
Increase, such Extension Date or from the application of the proceeds therefrom,
that constitutes a Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

36



--------------------------------------------------------------------------------



 



          SECTION 3.03. Conditions Precedent to Each Competitive Bid Borrowing.
The obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower of the proceeds of such Competitive Bid Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Competitive
Bid Borrowing such statements are true):
     (a) the representations and warranties contained in each Loan Document
(other than the representations set forth in the last sentence of subsection
4.01(e) hereof and in subsection 4.01(f)(i) hereof) are correct on and as of the
date of such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and
     (b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
          SECTION 3.04. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
                    SECTION 4.01. Representations and Warranties of the
Borrower. The Borrower represents and warrants as follows:
     (a) Each Loan Party and their Material Subsidiaries (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which it own or leases
property or in which the conduct of its business requires it to so qualify or be
licensed, except where the failure to be so qualified would not have a Material
Adverse Effect and (iii) has all requisite corporate power and authority
(including, without limitation, all governmental licenses, permits and other
approvals) to own or lease and operate its properties and to carry on its
business as now conducted as and proposed to be conducted.
     (b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
transactions contemplated hereby and thereby, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) such Loan Party’s charter or by-laws or (ii) law or
any contractual restriction binding on or affecting any Loan Party, any of its
Subsidiaries or any of its properties.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any Loan
Party of the Loan Documents to which it is or is to be a party.

37



--------------------------------------------------------------------------------



 



     (d) This Agreement has been, and each of the other Loan Documents when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto. This Agreement is, and each of the other Loan Documents
when delivered hereunder will be, the legal, valid and binding obligation of
each Loan Party party thereto enforceable against such Loan Party in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the rights of creditors
generally and subject to general principles of equity.
     (e) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 30, 2006, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to each Lender, fairly present
the Consolidated financial condition of the Borrower and its Subsidiaries as at
such date and the Consolidated results of the operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles consistently applied. Since December 30, 2006,
there has been no Material Adverse Change.
     (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect (other than the Disclosed Litigation) or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby, and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.
     (g) Neither the Information Memorandum nor any other information, exhibit
or report furnished by or on behalf of any Loan Party to the Agent or and Lender
in connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading.
     (h) The Borrower and each of its Material Subsidiaries has filed, has
caused to be filed or has been included in all tax returns (Federal, state,
local and foreign) required to be filed and has paid all taxes shown thereon to
be due, together with applicable interest and penalties.
     (i) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
     (j) The Borrower is not an “investment company”, or a company “controlled”
by an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (k) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, and none of such property is subject to
any Lien, except as permitted by Section 5.02(a).
     (l) Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

38



--------------------------------------------------------------------------------



 



     (m) All intercompany loans in an outstanding principal amount of
$25,000,000 or more by the Borrower or a Guarantor to a Subsidiary of the
Borrower that is not a Guarantor as of the Effective Date are described on
Schedule 4.01(m) hereto.
     (n) The Borrower and its Subsidiaries have experienced no strikes, labor
disputes, slow downs or work stoppages due to labor disagreements which have
had, or would reasonably be expected to have, a Materially Adverse Effect, and,
to the best knowledge of the Borrower, there are no such strikes, disputes, slow
downs or work stoppages threatened against the Borrower or any of its
Subsidiaries.
     (o) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder or any Letter of
Credit shall be outstanding, the Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, except to the extent that any such
non-compliance, in the aggregate, would not have a material negative impact on
any Loan Party and its Subsidiaries, taken as a whole.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that (i) the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and (ii) neither the Borrower nor
any of its Subsidiaries shall be required to preserve any right or franchise if
the Board of Directors of the Borrower or such Subsidiary shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the Borrower, such
Subsidiary or the Lenders, provided, further, that the foregoing shall not
restrict any Person other than a Loan Party to the extent that the failure to so
comply would not be reasonably likely to have a Material Adverse Effect.
     (e) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the

39



--------------------------------------------------------------------------------



 



Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants, provided
that so long as no Default shall have occurred and be continuing, the Agent and
each Lender shall visit the Borrower and its Subsidiaries not more than four
times in any year.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.
     (i) Reporting Requirements. Furnish to the Agent:
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer, treasurer
or controller of the Borrower as to compliance with the terms of this Agreement
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants acceptable to the Required Lenders and certificates of the
chief financial officer, treasurer or controller of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
     (iii) as soon as possible and in any event within five days after an
Executive Officer has notice or knowledge of the occurrence of each Default
continuing on the date of such statement, a statement of an Executive Officer of
the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;

40



--------------------------------------------------------------------------------



 



     (iv) promptly after the sending or filing thereof, notice to the Agent of
all reports that the Borrower sends to any of its securityholders, and notice to
the Agent of all reports and registration statements that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and
     (vi) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (j) Covenant to Guarantee Obligations. The Borrower shall, with respect to
any Person that subsequent to the Effective Date, becomes a Subsidiary that is
organized in a jurisdiction within the United States having total assets that
accounted for or produced, or would on a pro forma basis have accounted for or
produced, more than 10% of Consolidated EBITR of the Borrower during any of the
three most recently completed fiscal years of the Borrower, promptly cause such
Subsidiary to become a party to the Guaranty pursuant to documentation that is
in form and substance satisfactory to the Agent.
     (k) Ownership of Guarantors. Maintain at least its percentage of ownership
existing as of the date hereof of all Guarantors, and maintain its ownership
percentage in each Person which becomes a Guarantor after the date hereof, as
such ownership exists at the time such Person becomes a Guarantor.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property, improvement or
equipment acquired or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property, improvement or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property, improvement or equipment, or Liens existing on
such property, improvement or equipment at the time of its acquisition (other
than any such Liens created in contemplation of such acquisition that were not
incurred to finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced, provided
further that the aggregate principal amount of the indebtedness secured by the
Liens referred to in this clause (ii) shall not exceed $300,000,000 at any time
outstanding,
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,

41



--------------------------------------------------------------------------------



 



     (v) Liens relating to an accounts receivable securitization program in an
amount not to exceed $350,000,000,
     (vi) other Liens securing Debt in an aggregate principal amount not to
exceed $400,000,000 at any time outstanding, and
     (vii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, (ii) any
Subsidiary of the Borrower formed in connection with an accounts receivable
securitization program solely for the purpose of selling its assets may sell all
or substantially all of its assets in connection with such securitzation and
(iii) any Subsidiary of the Borrower may merge into or dispose of assets to the
Borrower so long as the Borrower is the surviving corporation, provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles.
     (d) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried on at the
date hereof or related or incidental thereto.
     (e) Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:
     (i) Debt owed to the Borrower or to a wholly owned Subsidiary of the
Borrower,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(f)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt secured by Liens permitted by Section 5.02(a)(ii), (iv) or (v),
     (iv) other Debt (whether secured or unsecured) to the extent such Debt
would be permitted to be secured under Section 5.02(a)(vi); and
     (v) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business.
     (f) Actions Under Certain Documents. Modify, amend, cancel or rescind any
agreements or documents evidencing or governing Subordinated Debt.

42



--------------------------------------------------------------------------------



 



          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:
     (a) Fixed Charge Coverage Ratio. Maintain a ratio of Consolidated EBITR of
the Borrower and its Subsidiaries for each period of four consecutive fiscal
quarters most recently ended to the sum of (i) net interest payable on, and
amortization of debt discount in respect of, all Debt during such period plus
(ii) rentals payable under leases of real or personal, or mixed, property during
such period plus (iii) interest and other continuing program fees (excluding
initial closing fees) related to an accounts receivable securitization program
payable during such period, in each case, by the Borrower and its Subsidiaries
of not less than 1.70:1.00.
     (b) Leverage Ratio. Maintain a ratio of Consolidated Covenant Debt to
Consolidated EBITDA of the Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters most recently ended of not greater than 3.00:1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or
     (c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as to the existence of any Loan Party),
(e), (h) or (i), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or
     (d) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or net
amount of at least $50,000,000 in the aggregate (but excluding Debt outstanding
hereunder) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
     (e) The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up,

43



--------------------------------------------------------------------------------



 



reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or
     (g) the Borrower shall cease at any time to own, directly or indirectly, a
majority of the Voting Stock of each Guarantor; or
     (h) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 40% or more of the combined
voting power of all Voting Stock of the Borrower; or
     (i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing; or
     (j) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Tranche A Advances by an
Issuing Bank or a Lender pursuant to Section 2.04(b)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Tranche A Advances by an Issuing Bank or a Lender pursuant to Section 2.04(b))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

44



--------------------------------------------------------------------------------



 



          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lender
Parties in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Collateral Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders. If at any time the Agent determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Agent and the Lender Parties or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Agent, pay to the
Agent, as additional funds to be deposited and held in the L/C Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Cash Collateral
Account that the Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender (in its capacities
as a Lender and Issuing Bank (as applicable)) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Loan Documents
unless it shall first be indemnified to its satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action except for its own gross negligence
or willful misconduct. The Agent agrees to give to each Lender prompt notice of
each notice given to it by the Borrower pursuant to the terms of this Agreement,
provided that the Agent shall have no liability for the failure or delay in
giving such notices. The Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agent or attorneys-in-fact selected by the Agent in the absence of gross
negligence or willful misconduct.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.19 or 2.20, as the case may be, or an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created

45



--------------------------------------------------------------------------------



 



under or in connection with, this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties. The Agent shall be entitled
to rely, and shall be fully protected in relying in good faith, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telecopy or teletype message, statement order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including without limitation counsel to the Borrower), independent accountants
and other experts selected by the Agent.
          SECTION 7.03. Wachovia and Affiliates. With respect to its Commitment,
the Advances made by it and the Note issued to it, Wachovia shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in its individual
capacity. Wachovia and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Wachovia were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.
          SECTION 7.05. Indemnification. (a) The Lenders agree to indemnify the
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the Revolving Credit Advances then owed to each
of them (or if no Revolving Credit Advances are at the time outstanding, ratably
according to the respective amounts of their Revolving Credit Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Pro Rata Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
this Agreement or any action taken or omitted by such Issuing Bank hereunder or
in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender agrees to reimburse any such Issuing Bank promptly
upon demand for its Pro Rata Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.

46



--------------------------------------------------------------------------------



 



          (c) The failure of any Lender to reimburse the Agent or any such
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lenders to such Agent or such Issuing
Bank, as the case may be, as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse such Agent or Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent or any such Issuing
Bank, as the case may be, for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.
          SECTION 7.06. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
          SECTION 7.07. Sub-Agent. The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent. The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Sub-Agent, and
each of the Borrower and the Lenders agrees that the Sub-Agent shall be entitled
to exercise each of the rights and shall be entitled to each of the benefits of
the Agent under this Agreement as relate to the performance of its obligations
hereunder.
          SECTION 7.08. Other Agents. Each Lender hereby acknowledges that no
syndication agent, documentation agent or any other Lender designated as any
“Agent” (other than the Agent) on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Revolving Credit Notes, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Required Lenders and each of the Lenders
affected thereby, do any of the following: (a) waive any of the conditions
specified in Section 3.01, (b) increase the Commitments of the Lenders other
than as provided in Section 2.19, (c) reduce the principal of, or interest on,
the Revolving Credit Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances (other than Competitive Bid Advances) or any fees or other amounts
payable hereunder other than as provided in Section 2.20, (e) change the
percentage of the Revolving Credit Commitments, the aggregate Available Amount
of outstanding Letters of Credit or of the aggregate unpaid principal amount of
the Revolving Credit Advances that shall be required for the Lenders or any of
them to take any action hereunder, (f) reduce or limit the obligations of any
Guarantor under Section 1 of the Guaranty or release such Guarantor or otherwise
limit such Guarantor’s liability with respect to the obligations

47



--------------------------------------------------------------------------------



 



owing to the Agent and the Lenders (other than to the extent permitted under the
Guaranty) or (g) amend this Section 8.01; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note, (y) no amendment, waiver
or consent shall, unless in writing and signed by each Swing Line Bank, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Banks in their capacities as such under this
Agreement, and (z) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.
          SECTION 8.02. Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telecopier communication)
and mailed, telecopied or delivered, if to the Borrower, at its address at 2200
Old Germantown Road, Delray Beach, Florida 33445, Attention: Jenny Boese; if to
any Initial Lender, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at 201 South
College Street, Charlotte, NC 28288-0680, Attention: Syndication Agency
Services; or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent. All such notices and
communications shall, when mailed or telecopied, be effective when deposited in
the mails or telecopied, respectively, except that notices and communications to
the Agent pursuant to Article II, III or VII shall not be effective until
received by the Agent. Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated

48



--------------------------------------------------------------------------------



 



hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
          (c) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance or LIBO Rate Advance is made by the Borrower to or for the account
of a Lender (i) other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.09, 2.11
or 2.13, acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a) or (ii) as a result of a
payment or Conversion pursuant to Section 2.09, 2.11 or 2.13, the Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. If the amount of the Committed
Currency purchased by any Lender in the case of a Conversion or exchange of
Advances in the case of Section 2.09 or 2.13 exceeds the sum required to satisfy
such Lender’s liability in respect of such Advances, such Lender agrees to remit
to the Company such excess.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The amount
of any set-off under this Section 8.05 shall be denominated in Dollars, and any
amounts owing to the applicable Lender in any Committed Currency shall be in an
amount equal to the amount of Dollars that such Lender shall determine by
reference to the spot exchange rate determined by such Lender to be available
(or such other reasonable method of determining a rate of exchange as the Lender
may deem applicable), such determination of such amount of Dollars to be
conclusive and binding in the absence of manifest error. The rights of each
Lender and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Sections 2.01 and 2.03, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.12 or 2.15 or an assertion by such Lender under Section 2.13) upon at
least five Business Days’ notice to such Lender and the Agent, will assign to
one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or

49



--------------------------------------------------------------------------------



 



a portion of its Revolving Credit Commitment, the Revolving Credit Advances
owing to it and the Revolving Credit Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under and in respect of one or
more of the Tranche A Facility, the Tranche B Facility or the Letter of Credit
Facility, (ii) except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof unless the Borrower and the Agent otherwise agree, (iii) each
such assignment shall be to an Eligible Assignee, (iv) each such assignment made
as a result of a demand by the Borrower pursuant to this Section 8.07(a) shall
be arranged by the Borrower after consultation with the Agent and shall be
either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Revolving Credit Note
subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment, provided, however, that in the
case of each assignment made as a result of a demand by the Borrower, such
recordation fee shall be payable by the Borrower except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Borrower to an Eligible Assignee that is an existing Lender, and (vii) any
Lender may, without the approval of the Borrower and the Agent, assign all or a
portion of its rights to any of its Affiliates. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and o bligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Section 2.12, 2.15 and 8.04 to the extent any claim thereunder relates to
an event arising prior such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and (vii)
such assignee agrees that it will perform in accordance with their terms all of
the obligations that by the terms of this Agreement are required to be performed
by it as a Lender or as an Issuing Bank, as the case may be.

50



--------------------------------------------------------------------------------



 



          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitments of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Tranche A Commitment or Tranche B
Commitment, the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender.
          (g) The Issuing Banks may assign to an Eligible Assignee its rights
and obligations or any portion of the undrawn Letter of Credit Commitment of
such Issuing Bank at any time; provided, however, that (i) the amount of the
Letter of Credit Commitment of the assigning Issuing Bank being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, and (ii) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with a processing and recordation fee of $3,500.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.
          SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any other Person without the consent of
the Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and
their officers, directors, employees, agents and advisors and, as contemplated
by Section 8.07(f), to actual or prospective assignees and participants, and to
any actual or prospective counterparty (or its advisors) to any securitization,
swap or derivative transaction relating to the Borrower, any of its
Subsidiaries, and the Borrower’s obligations under this Agreement, that are
informed of the confidential nature of the

51



--------------------------------------------------------------------------------



 



Confidential Information and who agree to be bound by the terms and conditions
of this Section 8.08, (b) as required by any law, rule or regulation or judicial
process, provided that, to the extent permitted by law, a request is made for
confidential treatment of such information, (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking and
(d) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder.
          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 8.11. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at the Sub-Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Foreign Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at the
Sub-Agent’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
          (c) The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.
          SECTION 8.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby agrees that service of process in any
such action or proceeding brought in the any such New York State court or in
such federal court may be made upon CT Corporation System at its offices at 1633
Broadway, New York, New York 10019 (the “Process Agent”) and the Borrower hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
The Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to the Borrower at its
address specified pursuant to Section 8.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction.

52



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.13. Substitution of Currency. If a change in any Foreign
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be
amended to the extent determined by the Agent (acting reasonably and in
consultation with the Borrower) to be necessary to reflect the change in
currency and to put the Lenders and the Borrower in the same position, so far as
possible, that they would have been in if no change in such Foreign Currency had
occurred.
          SECTION 8.14. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
          SECTION 8.15. Patriot Act. Each Lender hereby notifies the Borrower
and each Guarantor that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
borrower, guarantor or grantor (the “Credit Parties”), which information
includes the name and address of each Credit Party and other information that
will allow such Lender to identify such Credit Party in accordance with the Act.

53



--------------------------------------------------------------------------------



 



          SECTION 8.16. Waiver of Jury Trial. Each of the Borrower, the Agent,
the Sub-Agent and the Lenders hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            OFFICE DEPOT, INC.
      By:   /s/ Patricia McKay         Name:   Patricia McKay        Title:  
Chief Financial Officer     

                  By:   /s/ Jennifer Boese         Name:   Jennifer Boese       
Title:   Vice President and Treasurer     

            WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
      By:           Title:             

Initial Lenders
Letter of Credit Commitment

          $300,000,000  WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Title:             

          $50,000,000   SUNTRUST BANK
      By:           Title:             

$350,000,000 Total of the Letter of Credit Commitments

54



--------------------------------------------------------------------------------



 



Swing Line Commitment

          $75,000,000   WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Title:             

          $75,000,000   CITICORP USA, INC.
      By:           Title:             

$150,000,000 Total of the Swing Line Commitments
Tranche A Commitment

          $90,000,000   CITICORP USA, INC.
      By:           Title:             

          $90,000,000   WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Title:             

          $90,000,000   BNP PARIBAS
      By:           Title:             

                  By:           Title:             

          $70,000,000   BANK OF AMERICA, N.A.
      By:           Title:             

          $70,000,000   JPMORGAN CHASE BANK, N.A.
      By:           Title:             

55



--------------------------------------------------------------------------------



 



          $50,000,000   FIFTH THIRD BANK
      By:           Title:             

          $50,000,000   FORTIS CAPITAL CORP.
      By:           Title:             

                  By:           Title:             

          $50,000,000   THE ROYAL BANK OF SCOTLAND PLC
      By:           Title:             

          $50,000,000   SUNTRUST BANK
      By:           Title:             

          $50,000,000   UBS LOAN FINANCE LLC
      By:           Title:             

                  By:           Title:             

          $50,000,000   THE BANK OF NOVA SCOTIA
      By:           Title:             

          $50,000,000   MORGAN STANLEY BANK
      By:           Title:             

56



--------------------------------------------------------------------------------



 



          $50,000,000   WELLS FARGO BANK, NATIONAL ASSOCIATION        By:      
    Title:             

                  By:           Title:             

          $50,000,000   WILLIAM STREET COMMITMENT CORPORATION
(recourse only to assets of William Street
Commitment Corporation)
      By:           Title:             

          $40,000,000   U.S. BANK, NATIONAL ASSOCIATION
      By:           Title:             

$900,000,000 Total of the Tranche A Commitments

57



--------------------------------------------------------------------------------



 



Tranche B Commitment

          $40,000,000   SUMITOMO MITSUI BANKING CORPORATION
      By:           Title:             

          $35,000,000   UNION BANK OF CALIFORNIA, N.A.
      By:           Title:             

          $25,000,000   MIZUHO CORPORATE BANK, LTD.
      By:           Title:             

$100,000,000 Total of the Tranche B Commitments

58



--------------------------------------------------------------------------------



 



SCHEDULE I
OFFICE DEPOT, INC.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

          Name of Initial Lender   Domestic Lending Office   Eurocurrency
Lending Office
Bank of America, N.A.
  1850 Gateway Boulevard   1850 Gateway Boulevard
 
  Concord, CA 94520   Concord, CA 94520
 
  Attn: Gardelyn Jayme   Attn: Gardelyn Jayme
 
  T: 925 675-7184   T: 925 675-7184
 
  F: 888 969-9232   F: 888 969-9232
 
       
The Bank of Nova Scotia
  New York Corporate Loans   New York Corporate Loans
 
  One Liberty Plaza, Floors 24-26   One Liberty Plaza, Floors 24-26
 
  New York, NY 10006   New York, NY 10006
 
  Attn. Tamara Mohan   Attn. Tamara Mohan
 
  Tel: (212) 225-5705   Tel: (212) 225-5705
 
  Fax: (212) 225-5709   Fax: (212) 225-5709
 
       
BNP Paribas
  1200 Smith, Suite 3100   1200 Smith, Suite 3100
 
  Houston, TX 77379   Houston, TX 77379
 
  Attn: Mike Shryock   Attn: Mike Shryock
 
  T: 713 982-1105   T: 713 982-1105
 
  F: 713 659-5228   F: 713 659-5228
 
       
Citibank, N.A.
  2 Penns Way   2 Penns Way
 
  New Castle, DE 19720   New Castle, DE 19720
 
  Attn: Laura Braach   Attn: Laura Braach
 
  T: 302 894-6058   T: 302 894-6058
 
  F: 302 894-6120   F: 302 894-6120
 
       
Fifth Third Bank
  38 Fountain Square   38 Fountain Square
 
  Mail Drop 109054   Mail Drop 109054
 
  Cincinnati, OH 45263   Cincinnati, OH 45263
 
  Attn: Sylvana Schafenberger   Attn: Sylvana Schafenberger
 
  T: 513 744-7018   T: 513 744-7018
 
  F: 513 744-5947   F: 513 744-5947
 
       
Fortis Capital Corp.
  301 Tresser Boulevard   301 Tresser Boulevard
 
  Stamford, CT 06901   Stamford, CT 06901
 
  Attn: Henk Raison   Attn: Henk Raison
 
  T: 203 705-5711   T: 203 705-5711
 
  F: 203 705-5899   F: 203 705-5899
 
       
JPMorgan Chase Bank, N.A.
       
 
       
Mizuho Corporate Bank, Ltd.
  1251 Avenue of the Americas   1251 Avenue of the Americas
 
  New York, NY 10020   New York, NY 10020
 
  Attn: Katsuya Noto   Attn: Katsuya Noto
 
  T: 212 282-4298   T: 212 282-4298
 
  F: 212 282-4250   F: 212 282-4250
 
       
Morgan Stanley Bank
  2500 Lake Park Blvd.   2500 Lake Park Blvd.
 
  Suite 300 C   Suite 300 C
 
  West Valley City, Utah 84120   West Valley City, Utah 84120
 
  Attn: Erma Dell’Aquila /   Attn: Erma Dell’Aquila /
 
  Edward Henley   Edward Henley
 
  T: 718 754-7286 / 7285   T: 718 754-7286 / 7285
 
  F: 718 754-7249 / 7250   F: 718 754-7249 / 7250
 
       

 



--------------------------------------------------------------------------------



 



          Name of Initial Lender   Domestic Lending Office   Eurocurrency
Lending Office
The Royal Bank of Scotland plc
  101 Park Avenue   101 Park Avenue
 
  New York, NY 10178   New York, NY 10178
 
  Attn: Juanita Baird   Attn: Juanita Baird
 
  T: 212 401-1420   T: 212 401-1420
 
  F: 212 401-1336   F: 212 401-1336
 
       
Sumitomo Mitsui Banking
       
Corporation
  277 Park Avenue   277 Park Avenue
 
  New York, NY 10172   New York, NY 10172
 
  Attn: Courtney Whitlock   Attn: Courtney Whitlock
 
  T: 212 224-4335   T: 212 224-4335
 
  F: 212 224-5197   F: 212 224-5197
 
       
Suntrust Bank
  200 S. Orange Avenue, MC 1106   200 S. Orange Avenue, MC 1106
 
  Orlando, FL 32801   Orlando, FL 32801
 
  Attn: Debbie Joerger   Attn: Debbie Joerger
 
  T: 407 237-4393   T: 407 237-4393
 
  F: 407 237-5342   F: 407 237-5342
 
       
UBS Loan Finance LLC
  677 Washington Boulevard   677 Washington Boulevard
 
  Stamford, CT 06901   Stamford, CT 06901
 
  Attn: Frank Luzzi   Attn: Frank Luzzi
 
  T: 203 719-6391   T: 203 719-6391
 
  F: 203 719-3888   F: 203 719-3888
 
       
Union Bank of California, N.A.
  1980 Salem Street   1980 Salem Street
 
  Monterey Park, CA 91755   Monterey Park, CA 91755
 
  Attn: Ruby Gonzales   Attn: Ruby Gonzales
 
  T: 323 720-7055   T: 323 720-7055
 
  F: 323 724-6198   F: 323 724-6198
 
       
U.S. Bank, National Association
  US Bank Tower   US Bank Tower
 
  425 Walnut Street, 8th Floor   425 Walnut Street, 8th Floor
 
  Cincinnati, OH 45202   Cincinnati, OH 45202
 
  Attn: Frances W. Josephic   Attn: Frances W. Josephic
 
  T: 513 762-8973   T: 513 762-8973
 
  F: 513 632-4894   F: 513 632-4894
 
       
Wachovia Bank, National
       
Association
  201 South College Street   201 South College Street
 
  Charlotte, NC 28288   Charlotte, NC 28288
 
  Attn: Jessie Kirkendoll   Attn: Jessie Kirkendoll
 
  T: 704 715-1353   T: 704 715-1353
 
  F: 704 383-0288   F: 704 383-0288
 
       
Wells Fargo Bank, N.A.
  201 Third Street   201 Third Street
 
  A0187-081   A0187-081
 
  San Francisco, CA 94103   San Francisco, CA 94103
 
  Attn: Maria Belle Garcia   Attn: Maria Belle Garcia
 
  T: 415 477-5471   T: 415 477-5471
 
  F: 415 979-0675   F: 415 979-0675
 
       
William Street Commitment
       
Corporation
  85 Broad Street   85 Broad Street
 
  New York, NY 10004   New York, NY 10004
 
  Attn: Carolyn Roth   Attn: Carolyn Roth
 
  T: 212 357-8150   T: 212 357-8150
 
  F: 212 346-8964   F: 212 346-8964

2



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(b)
DISCLOSED LITIGATION
None

 



--------------------------------------------------------------------------------



 



Schedule 4.01(m)
Intercompany Loans

          Lender   Borrower   Principal Amount
U.S.
  Dutch   EUR 388 million
U.S.
  Japan   JPY 11.4 billion
Dutch
  Japan   JPY 2.5 billion

 



--------------------------------------------------------------------------------



 



Schedule 5.02(a)
Liens
EMC, Inc. ($600,000).
Certain computer equipment obtained through EMC Corporation.
 
IBM Credit Corporation ($2.9 million)
IBM Computer information processing equipment and related goods obtained through
IBM Credit Corporation.

 



--------------------------------------------------------------------------------



 



Schedule 5.02 (e)
Subsidiary Debt
1. Local overdraft facility up to an amount not in excess of Yen 2.5 billion
(approximately $20.6M at the current Yen:Dollar exchange rate of 121.48).
2. Local credit line for standby L/Cs and bank guarantees of Euro 5 million for
the benefit of an Italian subsidiary.
3. Office Depot Israel — ILS 97,862,042 (USD 24,453,283 at current exchange
rates)

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1 — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
 

U.S.$___________________   Dated: ________________________, 200_            

     FOR VALUE RECEIVED, the undersigned, OFFICE DEPOT, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date applicable to such Lender (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitments in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances made by
the Lender to the Borrower pursuant to the Five Year Credit Agreement dated as
of May 25, 2007 among the Borrower, the Lender and certain other lenders parties
thereto, Citicorp USA, Inc. and BNP Paribas, as syndication agents, Bank of
America, N.A. and JPMorgan Chase Bank, N.A., as documentation agents, Citigroup
Global Markets Inc., Wachovia Capital Markets, LLC and BNP Paribas Securities
Corp., as joint lead arrangers, Citigroup Global Markets Inc., as sole
bookrunner, and Wachovia Bank, National Association, as Agent for the Lender and
such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
outstanding on such Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
     Both principal and interest in respect of each Revolving Credit Advance
(i) in Dollars are payable in lawful money of the United States of America to
the Agent at its account maintained at 201 South College Street, Charlotte, NC
28222, in same day funds and (ii) in any Committed Currency are payable in such
currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.
     This Promissory Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, (i) provides for the making of Revolving Credit Advances by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

            OFFICE DEPOT, INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of                      
Amount of     Principal Paid     Unpaid Principal     Notation     Date    
Advance     or Prepaid     Balance     Made By    
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2 — FORM OF
COMPETITIVE BID
PROMISSORY NOTE
 

U.S.$______________   Dated: _______________, 200_     

     FOR VALUE RECEIVED, the undersigned, OFFICE DEPOT, INC., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________ (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Five Year Credit Agreement dated as of May 25, 2007
among the Borrower, the Lender and certain other lenders parties thereto,
Citicorp USA, Inc. and BNP Paribas, as syndication agents, Bank of America, N.A.
and JPMorgan Chase Bank, N.A., as documentation agents, Citigroup Global Markets
Inc., Wachovia Capital Markets, LLC and BNP Paribas Securities Corp., as joint
lead arrangers, Citigroup Global Markets Inc., as sole bookrunner, and Wachovia
Bank, National Association, as Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined)), on _________________, 200_, the
principal amount of [U.S.$_________________] [for a Competitive Bid Advance in a
Foreign Currency, list currency and amount of such Advance].
     The Borrower promises to pay interest on the unpaid principal amount hereof
from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:
     Interest Rate: _________________% per annum (calculated on the basis of a
year of ___days for the actual number of days elapsed).
     Both principal and interest are payable in lawful money of
_________________ to Wachovia, as agent, for the account of the Lender at the
office of Wachovia, at _________________ in same day funds.
     This Promissory Note is one of the Competitive Bid Notes referred to in,
and is entitled to the benefits of, the Credit Agreement. The Credit Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events.
     The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.
     This Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

            OFFICE DEPOT, INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1 — FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Wachovia Bank, National Association., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  201 South College Street
  Charlotte, NC 28288
[Date]
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, OFFICE DEPOT, INC., refers to the Five Year Credit
Agreement, dated as of May 25, 2007 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, Citicorp USA,
Inc. and BNP Paribas, as syndication agents, Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as documentation agents, Citigroup Global Markets Inc.,
Wachovia Capital Markets, LLC and BNP Paribas Securities Corp., as joint lead
arrangers, Citigroup Global Markets Inc., as sole bookrunner, and Wachovia Bank,
National Association, as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Revolving Credit Borrowing is
_________________, 200_.
     (ii) The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].
     (iii) The Proposed Revolving Credit Borrowing shall consist of [Tranche A
Advances] [Tranche B Advances].
     (iv) The aggregate amount of the Proposed Revolving Credit Borrowing is
$_________________][list currency and amount of Revolving Credit Borrowing].
     [(v) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _________________ month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Revolving
Credit Borrowing:
     (A) the representations and warranties contained in each Loan Document
(other than the representations set forth in the last sentence of subsection
4.01(e) and in subsection 4.01(f)(i) of the Credit Agreement) are correct,
before and after giving effect to the Proposed Revolving Credit Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

            Very truly yours,


OFFICE DEPOT, INC.
      By:           Title:             

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2 — FORM OF NOTICE OF
COMPETITIVE BID BORROWING
Wachovia Bank, National Association., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  201 South College Street
  Charlotte, NC 28288
[Date]
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, OFFICE DEPOT, INC., refers to the Five Year Credit
Agreement, dated as of May 25, 2007 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, Citicorp USA,
Inc. and BNP Paribas, as syndication agents, Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as documentation agents, Citigroup Global Markets Inc.,
Wachovia Capital Markets, LLC and BNP Paribas Securities Corp., as joint lead
arrangers, Citigroup Global Markets Inc., as sole bookrunner, and Wachovia Bank,
National Association, as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

         
(A)
  Date of Competitive Bid Borrowing   ___________________________
(B)
  Amount of Competitive Bid Borrowing   ___________________________
(C)
  [Maturity Date] [Interest Period]   ___________________________
(D)
  Interest Rate Basis   ___________________________
(E)
  Day Count Convention   ___________________________
(F)
  Interest Payment Date(s)   ___________________________
(G)
  Currency   ___________________________
(H)
  ___________________________   ___________________________

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed
Competitive Bid Borrowing:
     (a) the representations and warranties contained in each Loan Document
(other than the representations set forth in the last sentence of subsection
4.01(e) and in subsection 4.01(f)(i) of the Credit Agreement) are correct,
before and after giving effect to the Proposed Competitive Bid Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;
     (b) no event has occurred and is continuing, or would result from the
Proposed Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default; and
     (c) the aggregate amount of the Proposed Competitive Bid Borrowing and all
other Borrowings to be made on the same day under the Credit Agreement is within
the aggregate amount of the Unused Commitments of the Lenders.
          The undersigned hereby confirms that the Proposed Competitive Bid
Borrowing is to be made available to it in accordance with Section 2.03(a)(v) of
the Credit Agreement.

            Very truly yours,


OFFICE DEPOT, INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3 — FORM OF NOTICE OF
SWING LINE BORROWING
[Name of Swing Line Bank]

Wachovia Bank, National Association., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  201 South College Street
  Charlotte, NC 28288
[Date]
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, OFFICE DEPOT, INC., refers to the Five Year Credit
Agreement, dated as of May 25, 2007 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, Citicorp USA,
Inc. and BNP Paribas, as syndication agents, Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as documentation agents, Citigroup Global Markets Inc.,
Wachovia Capital Markets, LLC and BNP Paribas Securities Corp., as joint lead
arrangers, Citigroup Global Markets Inc., as sole bookrunner, and Wachovia Bank,
National Association, as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such Swing
Line Borrowing (the “Proposed Swing Line Borrowing”) as required by
Section 2.02(b) of the Credit Agreement:
     (i) The Business Day of the Proposed Swing Line Borrowing is
_______________, 200__.
     (ii) The aggregate amount of the Proposed Swing Line Borrowing is $___.
     (iii) The maturity of the Proposed Swing Line Borrowing is _______________,
200__. [insert a date no later than the tenth day after the requested date of
the Proposed Swing Line Borrowing].
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Swing Line
Borrowing:
     (A) the representations and warranties contained in each Loan Document
(other than the representations set forth in the last sentence of subsection
4.01(e) and in subsection 4.01(f)(i) of the Credit Agreement) are correct,
before and after giving effect to the Proposed Swing Line Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and
     (B) no event has occurred and is continuing, or would result from such
Proposed Swing Line Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

            Very truly yours,


OFFICE DEPOT, INC.
      By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Five Year Credit Agreement dated as of
May 25, 2007 (as amended or modified from time to time, the “Credit Agreement”)
among OFFICE DEPOT, INC., a Delaware corporation (the “Borrower”), the Lenders
(as defined in the Credit Agreement), Citicorp USA, Inc. and BNP Paribas, as
syndication agents, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
documentation agents, Citigroup Global Markets Inc., Wachovia Capital Markets,
LLC and BNP Paribas Securities Corp., as joint lead arrangers, Citigroup Global
Markets Inc., as sole bookrunner, and Wachovia Bank, National Association, as
administrative agent for the Lenders (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, without
recourse, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof (other than in respect of Competitive Bid
Advances and Competitive Bid Notes) equal to the percentage interest specified
on Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) together with participations in Letters of Credit held by the Assignor on
the date hereof. After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Revolving Credit Advances owing to the Assignee
will be as set forth on Schedule 1 hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Revolving Credit Note[, if any,] held by the Assignor [and
requests that the Agent exchange such Revolving Credit Note for a new Revolving
Credit Note payable to the order of [the Assignee in an amount equal to the
Revolving Credit Commitment assumed by the Assignee pursuant hereto or new
Revolving Credit Notes payable to the order of the Assignee in an amount equal
to the Revolving Credit Commitment assumed by the Assignee pursuant hereto and]
the Assignor in an amount equal to the Revolving Credit Commitment retained by
the Assignor under the Credit Agreement[, respectively,] as specified on
Schedule 1 hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.15 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Credit Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the
Revolving Credit Notes for periods prior to the Effective Date directly between
themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

     
Percentage interest assigned:
  ___%
Assignee’s Tranche A Commitment:
  $___
Aggregate outstanding principal amount of Tranche A Advances assigned:
  $___
Assignee’s Tranche B Commitment:
  $___
Aggregate outstanding principal amount of Tranche B Advances assigned:
  $___
Principal amount of Revolving Credit Note payable to Assignee:
  $___
Principal amount of Revolving Credit Note payable to Assignor:
  $___
Effective Date*: ________________, 200_
   

            [NAME OF ASSIGNOR], as Assignor
      By:           Title:        Dated: _______________, 200_     

            [NAME OF ASSIGNEE], as Assignee
      By:           Title:        Dated: _______________, 200_        Domestic
Lending Office:       [Address]       Eurocurrency Lending Office:      
[Address]    

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



          Accepted [and Approved]** this
___day of ____________, 200_

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent
    By:           Title:             

          [Approved this ___day
of ____________, 200_
OFFICE DEPOT, INC.
    By:     ]*      Title:             

 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



EXHIBIT E — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
[Effective Date]
To each of the Lenders parties
  to the Five Year Credit Agreement dated
  as of May 25, 2007
  among Office Depot, Inc.,
  said Lenders and Wachovia Bank, National Association,
  as Agent for said Lenders, and
  to Wachovia Bank, National Association, as Agent
Office Depot, Inc.
Ladies and Gentlemen:
     This opinion is furnished to you pursuant to Section 3.01(h)(v) of the Five
Year Credit Agreement, dated as of May 25, 2007 (the “Credit Agreement”), among
Office Depot, Inc. (the “Borrower”), the Lenders parties thereto, Citicorp USA,
Inc. and BNP Paribas, as syndication agents, Bank of America, N.A. and JPMorgan
Chase Bank, N.A., as documentation agents, Citigroup Global Markets Inc.,
Wachovia Capital Markets, LLC and BNP Paribas Securities Corp., as joint lead
arrangers, Citigroup Global Markets Inc., as sole bookrunner, and Wachovia Bank,
National Association, as Agent for said Lenders. Terms defined in the Credit
Agreement are used herein as therein defined.
     We have acted as counsel for the Borrower and the other Loan Parties in
connection with the preparation, execution and delivery of the Credit Agreement.
     In that connection, we have examined:
     (1) The Credit Agreement.
     (2) The documents furnished by the Loan Parties pursuant to Article III of
the Credit Agreement.
     (3) The [Articles] [Certificate] of Incorporation and all amendments
thereto (the “Charter”) of each Loan Party.
     (4) The by-laws and all amendments thereto (the “By-laws”) of each Loan
Party.
     (5) A certificate of the Secretary of State of Delaware, dated
_______________, 2007, attesting to the continued corporate existence and good
standing of the Borrower in that State.
We have also examined the originals, or copies certified to our satisfaction, of
the documents listed in a certificate of the chief financial officer of the
Borrower, dated the date hereof (the “Certificate”), certifying that the
documents listed in such certificate are all of the indentures, loan or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments, and all of the orders, writs, judgments,
awards, injunctions and decrees, that affect or purport to affect the Borrower’s
right to borrow money or any Loan Party’s

 



--------------------------------------------------------------------------------



 



obligations under the Loan Documents. In addition, we have examined the
originals, or copies certified to our satisfaction, of such other corporate
records of the Loan Parties, certificates of public officials and of officers of
the Loan Parties, and agreements, instruments and other documents, as we have
deemed necessary as a basis for the opinions expressed below. As to questions of
fact material to such opinions, we have, when relevant facts were not
independently established by us, relied upon certificates of the Borrower or its
officers or of public officials. We have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Initial Lenders
and the Agent.
     Our opinions expressed below are limited to the law of the State of New
York, the General Corporation Law of the State of Delaware and the Federal law
of the United States.
     Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:
     1. Each Loan Party is a duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.
     2. The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, are within such Loan Party’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) the
Charter or the By-laws of such Loan Party or (ii) any law, rule or regulation
applicable to such Loan Party (including, without limitation, Regulation X of
the Board of Governors of the Federal Reserve System) or (iii) any contractual
or legal restriction contained in any document listed in the Certificate or, to
the best of our knowledge, contained in any other similar document. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.
     3. No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any Loan
Party of the Loan Documents to which it is a party.
     4. The Credit Agreement is, and after giving effect to the initial
Borrowing, the Notes will be, legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms. The Guaranty is the legal, valid and binding obligation of each Guarantor
enforceable against such Guarantor in accordance with its terms.
     5. To the best of our knowledge, there are no pending or overtly threatened
actions or proceedings against the Borrower or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Credit Agreement or
any of the Notes or the consummation of the transactions contemplated thereby
or[, except as described in Exhibit 3.01(d) to the Credit Agreement,] that are
likely to have a materially adverse effect upon the financial condition or
operations of the Borrower or any of its Subsidiaries.
     The opinions set forth above are subject to the following qualifications:
     (a) Our opinion in paragraph 4 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar law affecting creditors’ rights generally.
     (b) Our opinion in paragraph 4 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).
     (c) We express no opinion as to (i) Section 2.14 of the Credit Agreement
insofar as it provides that any Lender purchasing a participation from another
Lender pursuant thereto may exercise set-off or similar rights with respect to
such participation and (ii) the effect of the law of any jurisdiction other than
the State of New York wherein any Lender may be located or wherein enforcement
of the Loan Documents may be sought that limits the rates of interest legally
chargeable or collectible.
Very truly yours,

2